Exhibit 10.124

EXECUTION COPY

WFN CREDIT COMPANY, LLC

Transferor

WORLD FINANCIAL NETWORK NATIONAL BANK

Servicer

and

UNION BANK, N.A.

Trustee

on behalf of the Series 2009-VFC1 Holders

SERIES 2009-VFC1 SUPPLEMENT

Dated as of March 31, 2009

to

AMENDED AND RESTATED

POOLING AND SERVICING AGREEMENT

Dated as of January 30, 1998

(as amended and restated September 28, 2001 and

further amended as of April 7, 2004, March 23, 2005 and October 26, 2007, and,
as modified by

a Trust Combination Agreement dated as of April 26, 2005)

WORLD FINANCIAL NETWORK CREDIT CARD MASTER TRUST III

Class A Asset-Backed Certificates, Series 2009-VFC1

Class M Asset-Backed Certificates, Series 2009-VFC1

Class B Asset-Backed Certificates, Series 2009-VFC1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.   

Designation; Ownership Interests

   1 SECTION 2.   

Definitions

   1 SECTION 3.   

Servicing Fee

   18 SECTION 4.   

Variable Funding Mechanics

   18 SECTION 5.   

Optional Repurchase; Reassignment and Termination Provisions

   20 SECTION 6.   

Maximum Funded Amounts

   21 SECTION 7.   

Delivery of the Investor Certificates

   22 SECTION 8.   

Article IV of the Agreement

   22 SECTION 9.   

Article V of the Agreement

   39 SECTION 10.   

Early Amortization Events

   40 SECTION 11.   

Series 2009-VFC1 Termination

   41 SECTION 12.   

Periodic Finance Charges and Other Fees

   41 SECTION 13.   

Limitations on Addition of Approved Portfolios

   42 SECTION 14.   

Counterparts

   42 SECTION 15.   

Governing Law

   42 SECTION 16.   

Additional Reports and Notices

   42 SECTION 17.   

Additional Provisions

   42 SECTION 18.   

Amendments to the Agreement

   43 SECTION 19.   

No Petition

   43 SECTION 20.   

GAAP Sale

   44

EXHIBITS

EXHIBIT A-1    Form of Class A Certificate    EXHIBIT A-2    Form of Class M
Certificate    EXHIBIT A-3    Form of Class B Certificate    EXHIBIT B    Form
of Monthly Payment Instructions and Notification to Trustee    EXHIBIT C    Form
of Monthly Investor Holder’s Statement   

 

i



--------------------------------------------------------------------------------

This SERIES 2009-VFC1 SUPPLEMENT, dated as of March 31, 2009 (this “Series
Supplement”), by and among WFN CREDIT COMPANY, LLC, a Delaware limited liability
company, as Transferor (“Transferor”), WORLD FINANCIAL NETWORK NATIONAL BANK, a
national banking association (“WFN”), as Servicer (in such capacity,
“Servicer”), and UNION BANK, N.A. (formerly known as Union Bank of California,
N.A., as successor to JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank)), as Trustee (“Trustee”) under the Amended and Restated Pooling
and Servicing Agreement, dated as of January 30, 1998, as amended and restated
as of September 28, 2001, as further amended as of April 7, 2004, March 23,
2005, and October 26, 2007 and as modified by a Trust Combination Agreement
dated as of April 26, 2005, and as the same may be further amended from time to
time (the “Agreement”), by and among Transferor, Servicer and Trustee.

Section 6.3 provides, among other things, that Transferor and Trustee may at any
time and from time to time enter into a supplement to the Agreement for the
purpose of authorizing the delivery by Trustee to Transferor for the execution
and redelivery to Trustee for authentication of one or more Series of
Certificates.

Pursuant to this Series Supplement, the Transferor, the Servicer and the Trustee
shall specify the Principal Terms of a new Series of Investor Certificates. The
Transferor, the Servicer and the Trustee intend that the execution of this
Series Supplement and each of the other Transaction Documents be effective
contemporaneously with the delivery of the Certificates to the Transferor.

SECTION 1. Designation; Ownership Interests. (a) There is hereby created a
Series of Investor Certificates to be issued pursuant to the Agreement and this
Series Supplement and to be known as the “Series 2009-VFC1 Certificates.” The
Series 2009-VFC1 Certificates shall be composed of the Class A Certificates, the
Class M Certificates and the Class B Certificates. Each of the Class A
Certificates, the Class M Certificates and the Class B Certificates shall be a
Variable Interest. The Class A Certificates shall be substantially in the form
of Exhibit A-1, the Class M Certificates shall be substantially in the form of
Exhibit A-2 and the Class B Certificates shall be substantially in the form of
Exhibit A-3. The Class M Certificates and the Class B Certificates shall be
Subject Certificates.

(b) Series 2009-VFC1 shall be included in Group One (as defined below). Series
2009-VFC1 shall not be subordinated to any other Series.

(c) The Class A Certificates may from time to time be divided into separate
ownership interests (each, a “Class A Ownership Interest”) which shall be
identical in all respects, except for their respective Class A Maximum Funded
Amounts, Class A Funded Amounts and certain matters relating to the rate and
payment of interest. The initial allocation of Class A Certificates among
Class A Ownership Interests shall be made, and reallocations among such Class A
Ownership Interests or new Class A Ownership Interests may be made, as provided
in Section 4 of this Series Supplement and the Class A Certificate Purchase
Agreement.

SECTION 2. Definitions. If any term or provision contained herein shall conflict
with or be inconsistent with any provision contained in the Agreement, the terms
and provisions of this Series Supplement shall govern. References to any Article
or Section are references to



--------------------------------------------------------------------------------

Articles or Sections of the Agreement, except as otherwise expressly provided.
Unless otherwise specified herein, all capitalized terms not otherwise defined
herein are defined in the Agreement or the Class A Certificate Purchase
Agreement, as the context may require, and the interpretive provisions set out
in Section 1.2 apply to this Series Supplement. Each capitalized term defined
herein relates only to the Investor Certificates and no other Series of
Certificates issued by the Trust.

“Additional Minimum Transferor Amount” means (a) as of any date of determination
falling in November, December and January of each calendar year, the product of
(i) [            ] and (ii) the aggregate Principal Receivables and (b) as of
any date of determination falling in any other month, zero; provided that the
amount specified in clause (a) shall be without duplication with the amount
specified as the “Additional Minimum Transferor Amount” in any future Supplement
that specifies such an amount and indicates that such amount is without
duplication of the amount specified in clause (a)). The Additional Minimum
Transferor Amount is specified pursuant to Section 17(h) of this Series
Supplement as an amount to be considered part of the Minimum Transferor Amount.

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

“Aggregate Optional Amortization Amount” means, as to any date of determination
in any Monthly Period, the sum of any Optional Amortization Amount(s) scheduled
to be distributed to one or more Investor Holders on or prior to the related
Distribution Date (and which have not already been so distributed prior to that
date of determination).

“Applicable Percentage” means, with respect to any Determination Date, if the
Excess Spread Percentage averaged for the three Monthly Periods preceding such
Determination Date is greater than the percentage (if any) set forth in the
middle column below and less than or equal to the percentage (if any) set forth
in the left column below, an amount equal to the percentage set forth opposite
such percentage in the right-hand column below:

“Available Cash Collateral Amount” means, with respect to any Transfer Date, the
lesser of (a) the amount on deposit in the Cash Collateral Account on such date
(such amount calculated before giving effect to any deposit to, or withdrawal
from the Cash Collateral Account to be made with respect to such date) and
(b) the Required Cash Collateral Amount as of such Transfer Date.

“Available Funds” means, as to any Monthly Period, an amount equal to the sum of
(a) Collections of Finance Charge Receivables allocated to the Investor
Certificates and deposited into the Finance Charge Account for such Monthly
Period (or to be deposited in the Finance Charge Account on the related Transfer
Date with respect to the preceding Monthly Period pursuant to Section 4.3(a)),
including, without duplication the Investor Interchange Amount for such Monthly
Period, (b) the interest and earnings in the Cash Collateral Account to be
treated as Collections of Finance Charge Receivables pursuant to Section 4.17 on
the related Transfer Date and (c) the Excess Finance Charge Collections, if any,
allocated to the Investor Certificates pursuant to Section 4.5 on the
Distribution Date related to such Transfer Date.

 

2



--------------------------------------------------------------------------------

“Available Investor Principal Collections” means, as to any Monthly Period, an
amount equal to (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which, pursuant to Section 4.14, are required to fund the Class A
Required Amount and the Class M Required Amount, plus (c) the amount of Shared
Principal Collections with respect to Group One that are allocated to Series
2009-VFC1 in accordance with Section 4.15(b); minus (d) any portion of the above
applied to an Optional Amortization Amount pursuant to Section 4(b) of this
Series Supplement for such Monthly Period.

“Available Shared Principal Collections” means Shared Principal Collections held
in the Collection Account that are available to be applied to cover any Optional
Amortization Amount in accordance with Section 4.4.

“Base Rate” means, as to any Monthly Period, the annualized percentage (based on
actual days during the related Monthly Period, and a 360-day year) equivalent of
a fraction, the numerator of which is equal to the sum of the Class A Monthly
Interest, the Class M Monthly Interest, the Class B Monthly Interest, the
Class A Non-Use Fee and any Class A Senior Additional Amounts, each for the
related Distribution Period, and the Investor Servicing Fee with respect to such
Monthly Period and the denominator of which is the Weighted Average Invested
Amount during such Monthly Period.

“Breakage Payment” is defined in Section 4.8(d).

“Business Day” means any “Business Day” (as defined in the Agreement) other than
a day on which dealings in U.S. Dollar deposits are not carried out on the
London InterBank Market.

“Cash Collateral Account” is defined in Section 4.17(a).

“Cash Collateral Account Property” is defined in Section 4.17(a).

“Certificate Purchase Agreement” means, as the context requires, (i) the Class A
Certificate Purchase Agreement, the Class B Certificate Purchase Agreement and
the Class M Certificate Purchase Agreement or (ii) any of the foregoing.

“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of WFN.

“Class A Additional Amounts” is defined in Section 4.8(b).

“Class A Certificate” means a certificate substantially in the form of Exhibit
A-1 executed by the Transferor and authenticated by the Trustee to be a Class A
Asset-Backed Certificate, Series 2009-VFC1.

“Class A Certificate Purchase Agreement” means the Class A Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and each of
the Class A Holders, as supplemented by the Class A Fee Letter, as referred to
(and defined) therein, and as the same may be amended or otherwise modified from
time to time. The Class A Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.

 

3



--------------------------------------------------------------------------------

“Class A Controlled Amortization Amount” means for any Transfer Date with
respect to the Controlled Amortization Period, the Class A Invested Amount as of
the close of business on the last day of the Revolving Period divided by twelve.

“Class A Controlled Amortization Shortfall” means, with respect to any Transfer
Date during the Class A Controlled Amortization Period, the excess, if any, of
the Class A Controlled Payment Amount for such Transfer Date over the amounts
distributed pursuant to Section 4.11(c)(i) with respect to the Class A Holders
for such Transfer Date.

“Class A Controlled Payment Amount” means, with respect to any Transfer Date
during the Controlled Amortization Period, the sum of (a) the Class A Controlled
Amortization Amount for such Transfer Date and (b) any Class A Controlled
Amortization Shortfall from the immediately preceding Transfer Date, provided
that (a) Transferor may designate any amount greater than the foregoing as the
Class A Controlled Payment Amount upon five Business Days’ notice to the
Investor Holders prior to the related Transfer Date and (b) in no event will the
Class A Controlled Payment Amount exceed the Class A Invested Amount.

“Class A Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class A Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

“Class A Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

(a) the numerator of which is the Class A Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

(b) the denominator of which is equal to the Invested Amount as of the close of
business on the last day of the preceding Monthly Period;

provided that with respect to any Monthly Period in which a Reset Date occurs:

(x) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the numerator determined pursuant to clause (a) shall be
(1) the Class A Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Class A
Invested Amount as of the close of business on such Reset Date, for the period
from and including such Reset Date to the earlier of the last day of such
Monthly Period (in which case such period shall include such day) or the next
succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and

 

4



--------------------------------------------------------------------------------

(y) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the denominator determined pursuant to clause (b) shall be
(1) the Invested Amount as of the close of business on the later of the last day
of the prior Monthly Period or the preceding Reset Date, for the period from and
including the first day of the current Monthly Period or preceding Reset Date,
as applicable, to but excluding such Reset Date and (2) the Invested Amount as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Monthly Period (in which
case such period shall include such day) or the next succeeding Reset Date (in
which case such period shall not include such succeeding Reset Date);

provided further that, for purposes of this definition, with respect to the
first Monthly Period, the Closing Date shall be treated as the last day of the
preceding Monthly Period.

“Class A Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $243,100,000, plus (b) the aggregate amount of all Class A
Incremental Funded Amounts for all Class A Incremental Fundings occurring on or
prior to that Business Day, minus (c) the aggregate amount of principal payments
made to Class A Holders prior to such date. As applied to any particular Class A
Certificate, the “Class A Funded Amount” means the portion of the overall
Class A Funded Amount represented by that Class A Certificate. The Class A
Funded Amount shall be allocated among the Class A Ownership Interests as
provided in the Class A Certificate Purchase Agreement.

“Class A Funding Agent” is defined in the Class A Certificate Purchase
Agreement.

“Class A Funding Tranche” is defined in Section 4.8(a).

“Class A Holder” means a Person in whose name a Class A Certificate is
registered in the Certificate Register.

“Class A Incremental Funded Amount” means the amount of the increase in the
Class A Funded Amount occurring as a result of any Class A Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class A Holders with respect to that Class A Incremental Funding pursuant to the
Class A Certificate Purchase Agreement.

“Class A Incremental Funding” means any increase in the Class A Funded Amount
during the Revolving Period made pursuant to the Class A Certificate Purchase
Agreement.

“Class A Invested Amount” means, on any date of determination, an amount equal
to (a) the Class A Funded Amount on that date, minus (b) the excess, if any, of
the aggregate amount of Class A Investor Charge-Offs pursuant to Section 4.12(a)
over Class A Investor Charge-Offs reimbursed pursuant to Section 4.11(a)(viii)
prior to such date of determination; provided that the Class A Invested Amount
may not be reduced below zero.

“Class A Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class A Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class A Fixed Allocation Percentage.

 

5



--------------------------------------------------------------------------------

“Class A Investor Charge-Off” is defined in Section 4.12(a).

“Class A Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class A Floating
Allocation Percentage applicable on such day.

“Class A Maximum Funded Amount” means $550,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement. As applied to any particular Class A Certificate, the “Class A
Maximum Funded Amount” means the portion of the overall Class A Maximum Funded
Amount represented by that Class A Certificate.

“Class A Monthly Interest” is defined in Section 4.10(a).

“Class A Monthly Principal” is defined in Section 4.9(a).

“Class A Non-Use Fee” is defined in Section 4.8(b).

“Class A Ownership Interest” is defined in Section 1(c) of this Series
Supplement.

“Class A Required Amount” is defined in Section 4.10(a).

“Class A Senior Additional Amounts” is defined in Section 4.8(b).

“Class A Subordinate Additional Amounts” is defined in Section 4.8(b).

“Class B Certificate” means a certificate substantially in the form of Exhibit
A-3 executed by the Transferor and authenticated by the Trustee to be a Class B
Asset-Backed Certificate, Series 2009-VFC1.

“Class B Certificate Purchase Agreement” means the Class B Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class B Holders, and as the same may be amended or otherwise modified from time
to time. The Class B Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.

“Class B Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class B Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

“Class B Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

(a) the numerator of which is the Class B Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

 

6



--------------------------------------------------------------------------------

(b) the denominator of which is equal to the Invested Amount as of the close of
business on the last day of the preceding Monthly Period;

provided that with respect to any Monthly Period in which a Reset Date occurs:

(x) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the numerator determined pursuant to clause (a) shall be
(1) the Class B Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Class B
Invested Amount as of the close of business on such Reset Date, for the period
from and including such Reset Date to the earlier of the last day of such
Monthly Period (in which case such period shall include such day) or the next
succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and

(y) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the denominator determined pursuant to clause (b) shall be
(1) the Invested Amount as of the close of business on the later of the last day
of the prior Monthly Period or the preceding Reset Date, for the period from and
including the first day of the current Monthly Period or preceding Reset Date,
as applicable, to but excluding such Reset Date and (2) the Invested Amount as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Monthly Period (in which
case such period shall include such day) or the next succeeding Reset Date (in
which case such period shall not include such succeeding Reset Date);

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

“Class B Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $46,667, plus (b) the aggregate amount of all Class B Incremental
Funded Amounts for all Class B Incremental Fundings occurring on or prior to
that Business Day, minus (c) the aggregate amount of principal payments made to
the Class B Holder prior to such date.

“Class B Holder” means a Person in whose name a Class B Certificate is
registered in the Certificate Register.

“Class B Incremental Funded Amount” means the amount of the increase in the
Class B Funded Amount occurring as a result of any Class B Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class B Holders with respect to that Class B Incremental Funding pursuant to the
Class B Certificate Purchase Agreement.

“Class B Incremental Funding” means any increase in the Class B Funded Amount
during the Revolving Period made pursuant to the Class B Certificate Purchase
Agreement.

“Class B Invested Amount” means, on any date of determination, an amount equal
to (a) the Class B Funded Amount on that date, minus (b) the excess, if any, of
the aggregate amount of Class B Investor Charge-Offs pursuant to Section 4.12(c)
over Class B Investor

 

7



--------------------------------------------------------------------------------

Charge-Offs reimbursed pursuant to Section 4.11(a)(xii) prior to such date of
determination; provided that the Class B Invested Amount may not be reduced
below zero.

“Class B Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class B Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class B Fixed Allocation Percentage.

“Class B Investor Charge-Off” is defined in Section 4.12(c).

“Class B Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class B Floating
Allocation Percentage applicable on such day.

“Class B Maximum Funded Amount” means $46,666,667, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.

“Class B Monthly Interest” is defined in Section 4.10(e).

“Class B Monthly Principal” is defined in Section 4.9(c).

“Class B Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(ii), (b)(ii) and (c)(ii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class B Invested Amount after giving effect to any
Class B Charge-Offs for such Transfer Date.

“Class B Required Amount” is defined in Section 4.10(e).

“Class M Certificate” means a certificate substantially in the form of Exhibit
A-2 executed by the Transferor and authenticated by the Trustee to be a Class M
Asset-Backed Certificate, Series 2009-VFC1.

“Class M Certificate Purchase Agreement” means the Class M Certificate Purchase
Agreement dated as of the Closing Date among Transferor, Servicer and the
Class M Holders, and as the same may be amended or otherwise modified from time
to time. The Class M Certificate Purchase Agreement is hereby designated a
“Transaction Document” for all purposes of the Agreement and this Series
Supplement.

“Class M Fixed Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction,
(a) the numerator of which is the Class M Invested Amount as of the close of
business on the last day of the Revolving Period and (b) the denominator of
which is equal to the Invested Amount as of the close of business on the last
day of the Revolving Period.

 

8



--------------------------------------------------------------------------------

“Class M Floating Allocation Percentage” means, for any Monthly Period, the
percentage equivalent (which percentage shall never exceed 100%) of a fraction:

(a) the numerator of which is the Class M Invested Amount as of the close of
business on the last day of the preceding Monthly Period; and

(b) the denominator of which is equal to the Invested Amount as of the close of
business on the last day of the preceding Monthly Period;

provided that with respect to any Monthly Period in which a Reset Date occurs:

(x) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the numerator determined pursuant to clause (a) shall be
(1) the Class M Invested Amount as of the close of business on the later of the
last day of the prior Monthly Period or the preceding Reset Date, for the period
from and including the first day of the current Monthly Period or the preceding
Reset Date, as applicable, to but excluding such Reset Date and (2) the Class M
Invested Amount as of the close of business on such Reset Date, for the period
from and including such Reset Date to the earlier of the last day of such
Monthly Period (in which case such period shall include such day) or the next
succeeding Reset Date (in which case such period shall not include such
succeeding Reset Date); and

(y) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the denominator determined pursuant to clause (b) shall be
(1) the Invested Amount as of the close of business on the later of the last day
of the prior Monthly Period or the preceding Reset Date, for the period from and
including the first day of the current Monthly Period or preceding Reset Date,
as applicable, to but excluding such Reset Date and (2) the Invested Amount as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Monthly Period (in which
case such period shall include such day) or the next succeeding Reset Date (in
which case such period shall not include such succeeding Reset Date);

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

“Class M Funded Amount” means, on any Business Day, an amount equal to the
result of (a) $70,000,000, plus (b) the aggregate amount of all Class M
Incremental Funded Amounts for all Class M Incremental Fundings occurring on or
prior to that Business Day, minus (c) the aggregate amount of principal payments
made to the Class M Holders prior to such date.

“Class M Holder” means a Person in whose name a Class M Certificate is
registered in the Certificate Register.

“Class M Incremental Funded Amount” means the amount of the increase in the
Class M Funded Amount occurring as a result of any Class M Incremental Funding,
which amount shall equal the aggregate amount of the purchase price paid by the
Class M Holders with respect to that Class M Incremental Funding pursuant to the
Class M Certificate Purchase Agreement.

 

9



--------------------------------------------------------------------------------

“Class M Incremental Funding” means any increase in the Class M Funded Amount
during the Revolving Period made pursuant to the Class M Certificate Purchase
Agreement.

“Class M Invested Amount” means, on any date of determination, an amount equal
to (a) the Class M Funded Amount on that date, minus (b) the excess, if any, of
the aggregate amount of Class M Investor-Charge Offs pursuant to Section 4.12(b)
over Class M Investor Charge-Offs reimbursed pursuant to Section 4.11(a)(x)
prior to such date of determination; provided that the Class M Invested Amount
may not be reduced below zero.

“Class M Investor Allocation Percentage” means, for any Monthly Period, (a) with
respect to Default Amounts and Finance Charge Receivables at any time and
Principal Receivables during the Revolving Period, the Class M Floating
Allocation Percentage and (b) with respect to Principal Receivables during a
Fixed Allocation Period, the Class M Fixed Allocation Percentage.

“Class M Investor Charge-Off” is defined in Section 4.12(b).

“Class M Investor Default Amount” means, as to each Transfer Date, an amount
equal to the sum for all days during the related Monthly Period of the product
of (a) the Investor Default Amount for such day and (b) the Class M Floating
Allocation Percentage applicable on such day.

“Class M Maximum Funded Amount” means $70,000,000, as such amount may be
increased or decreased from time to time pursuant to Section 6 of this Series
Supplement.

“Class M Monthly Interest” is defined in Section 4.10(c).

“Class M Monthly Principal” is defined in Section 4.9(b).

“Class M Reallocated Principal Collections” means, with respect to any Transfer
Date, Collections of Principal Receivables allocable to the related Monthly
Period applied in accordance with Section 4.14 on such Transfer Date in an
amount not to exceed the aggregate amount of Collections allocated to the
Investor Certificates pursuant to Sections 4.7(a)(iii), (b)(iii) and (c)(iii)
during the Monthly Period relating to such Transfer Date; provided that such
amount shall not exceed the Class M Invested Amount after giving effect to any
Class M Charge-Offs for such Transfer Date.

“Class M Required Amount” is defined in Section 4.10(c).

“Closing Date” means March 31, 2009.

“Conduit Downgrade Event” means, as to any action, the confirmation from each
rating agency that maintains a rating on the commercial paper notes issued by
any Purchaser of the Class A Notes that such action will cause a downgrade or
withdrawal of such ratings or cause such commercial paper to be put on credit
watch with negative implications by any such rating agencies.

 

10



--------------------------------------------------------------------------------

“Controlled Amortization Period” means, unless an Early Amortization Event shall
have occurred prior thereto, the period commencing at the close of business on
the Purchase Commitment Expiration Date and ending on the earlier to occur of
(a) the commencement of the Early Amortization Period, and (b) the Series
2009-VFC1 Termination Date; provided that Transferor may, by five Business Days’
prior written notice to Trustee and each Investor Holder (and so long as the
Early Amortization Period has not begun), cause the Controlled Amortization
Period to begin on any date earlier than the date otherwise specified above.

“Cumulative Principal Shortfall” means the sum of the Principal Shortfalls (as
such term is defined in each of the related Series Supplements) for each Series
in Group One.

“Day Count Fraction” means, as to any Class A Ownership Interest or Class A
Funding Tranche for any Distribution Period, a fraction (a) the numerator of
which is the number of days in that Distribution Period (or, if less, the number
of days during that Distribution Period during which that Class A Ownership
Interest or Class A Funding Tranche was outstanding, including the first, but
excluding the last, such day) and (b) the denominator of which is the actual
number of days in the related calendar year (or, if so specified in the Class A
Certificate Purchase Agreement, 360).

“Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to Transferor) in such Defaulted Account on the day it became
a Defaulted Account.

“Defaulted Account” means an Account in which there are Defaulted Receivables.

“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund, unauthorized charge or billing error
to an accountholder, (b) because such Receivable was created in respect of
merchandise which was refused or returned by an accountholder or (c) for any
other reason other than receiving Collections therefor or charging off such
amount as uncollectible.

“Dilution Ratio” means, for any Determination Date, the percentage equivalent of
a fraction (A) the numerator of which is the aggregate amount of Dilution for
the related Monthly Period (B) the denominator of which is the total Receivables
as of the last day of the Monthly Period immediately prior to the Monthly Period
related to such Determination Date; provided that the Dilution Ratios for the
Determination Dates related to the February 2009 and March 2009 Monthly Periods
shall be deemed to equal the Dilution Ratios (as defined in the Series 2005-VFC
Supplement to the Agreement) related to the February 2009 and March 2009 Monthly
Periods.

“Distribution Account” is defined in Section 4.16(a).

“Distribution Date” means May 15, 2009 and the fifteenth day of each calendar
month thereafter, or if such fifteenth day is not a Business Day, the next
succeeding Business Day.

“Distribution Period” means, with respect to any Distribution Date, the related
Accrual Period (as defined in the Class A Certificate Purchase Agreement).

 

11



--------------------------------------------------------------------------------

“Early Amortization Commencement Date” means the date on which an Early
Amortization Event is deemed to occur pursuant to Section 9.1 or an Early
Amortization Event is deemed to occur pursuant to Section 10 of this Series
Supplement.

“Early Amortization Period” means the period commencing on the Early
Amortization Commencement Date and ending on the Series 2009-VFC1 Termination
Date.

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for each Monthly Period minus the Base Rate for such Monthly
Period; provided that the Excess Spread Percentages for the February 2009
Monthly Period and the Excess Spread Percentage for the March 2009 Monthly
Period shall be deemed to equal the Excess Spread Percentages (as defined in the
Series 2005-VFC Supplement to the Agreement) related to the February 2009 and
March 2009 Monthly Periods.

“Finance Charge Account” is defined in Section 4.16(a).

“Finance Charge Shortfall” means, for Series 2009-VFC1 with respect to any
Transfer Date, an amount equal to the excess, if any, of (a) the sum of the
amounts specified in subsections 4.11(a)(i) through (xvii) for that Transfer
Date over (b) Available Funds (excluding Excess Finance Charge Collections) with
respect to such Transfer Date.

“Fixed Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction (a) the numerator of which is the Invested
Amount as of the close of business on the last day of the Revolving Period and
(b) the denominator of which is the greater of (i) the aggregate amount of
Principal Receivables in the Trust determined as of the close of business on
(A) if only one Series is outstanding the last day of the Revolving Period and
(B) if more than one Series is outstanding, the last day of the prior Monthly
Period and (ii) the sum of the numerators used to calculate the Investor
Percentages for allocations with respect to Principal Receivables for all
outstanding Series on such date of determination; provided that with respect to
any Monthly Period in which a Reset Date occurs, (x) the denominator determined
pursuant to subclause (b)(i) shall be (1) the aggregate amount of Principal
Receivables in the Trust as of the close of business on the later of the last
day of the prior Monthly Period or the preceding Reset Date, for the period from
and including the first day of the current Monthly Period or the preceding Reset
Date, as applicable, to but excluding such Reset Date and (2) the aggregate
amount of Principal Receivables in the Trust as of the close of business on such
Reset Date, for the period from and including such Reset Date to the later of
the last day of such Monthly Period (in which case such period shall include
such day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date) and (y) the denominator determined pursuant
to subclause (b)(ii) shall be (1) the sum of the numerators used to calculate
the Investor Percentages for allocations with respect to Principal Receivables
for all outstanding Series as of the close of business on the later of the last
day of the prior Monthly Period or the preceding Reset Date, for the period from
and including the first day of the current Monthly Period or the preceding Reset
Date, as applicable, to but excluding such Reset Date and (2) the sum of the
numerators used to calculate the Investor Percentages for allocations with
respect to Principal Receivables for all outstanding Series as of the close of
business on such Reset Date, for the period from and including such Reset Date
to the earlier of the last day of such Monthly Period (in which case such period
shall include such day) or the next succeeding Reset Date (in which case such
period shall not include such succeeding Reset Date).

 

12



--------------------------------------------------------------------------------

“Fixed Allocation Period” means the Controlled Amortization Period or the Early
Amortization Period.

“Fixed Period” is defined in Section 4.8(a).

“Floating Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

(a) the numerator of which is the Invested Amount as of the close of business on
the last day of the preceding Monthly Period; and

(b) the denominator of which is the greater of (i) the aggregate amount of
Principal Receivables as of the close of business on the last day of the
preceding Monthly Period and (ii) the sum of the numerators used to calculate
the Investor Percentages for allocations with respect to Finance Charge
Receivables, Default Amounts or Principal Receivables, as applicable, for all
outstanding Series on such date of determination in subclause (b)(i);

provided that with respect to any Monthly Period in which a Reset Date occurs:

(x) if such Reset Date is the result of an Incremental Funding or the issuance
of a new Series, the numerator determined pursuant to clause (a) shall be
(1) the Invested Amount as of the close of business on the later of the last day
of the preceding Monthly Period or the preceding Reset Date, for the period from
and including the first day of the current Monthly Period or the preceding Reset
Date, as applicable, to but excluding such Reset Date and (2) the Invested
Amount as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);

(y) the denominator determined pursuant to subclause (b)(i) shall be (1) the
aggregate amount of Principal Receivables in the Trust as of the close of
business on the later of the last day of the prior Monthly Period or the
preceding Reset Date, for the period from and including the first day of the
current Monthly Period or preceding Reset Date, as applicable, to but excluding
such Reset Date and (2) the aggregate amount of Principal Receivables in the
Trust as of the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date);
and

(z) the denominator determined pursuant to subclause (b)(ii) shall be (1) the
sum of the numerators used to calculate the Investor Percentages for all
outstanding Series for allocations with respect to Finance Charge Receivables,
Defaulted Receivables or Principal Receivables, as applicable, for all such
Series as of the close of business on the later of the last day of the prior
Monthly Period or the preceding Reset Date, for the

 

13



--------------------------------------------------------------------------------

period from and including the first day of the current Monthly Period or
preceding Reset Date, as applicable, to but excluding such Reset Date and
(2) the sum of the numerators used to calculate the Investor Percentages for all
outstanding Series for allocations with respect to Finance Charge Receivables,
Defaulted Receivables or Principal Receivables, as applicable, for all such
Series as the close of business on such Reset Date, for the period from and
including such Reset Date to the earlier of the last day of such Monthly Period
(in which case such period shall include such day) or the next succeeding Reset
Date (in which case such period shall not include such succeeding Reset Date).

provided further that, with respect to the first Monthly Period, the Closing
Date shall be treated as the last day of the preceding Monthly Period.

“Funded Amount” means, as the context requires, (i) the Class A Funded Amount,
the Class M Funded Amount and the Class B Funded Amount or (ii) any of the
foregoing.

“Group One” means Series 2009-VFC1 and each other Series specified in the
related Supplement to be included in Group One.

“Holding” means Alliance Data Systems Corporation, a Delaware corporation.

“Incremental Funding” means any increase in the Class A Funded Amount, Class M
Funded Amount or the Class B Funded Amount during the Revolving Period made
pursuant to the applicable Certificate Purchase Agreement.

“Initial Spread Account Deposit Amount” shall mean $[            ].

“Invested Amount” means, on any date of determination, an amount equal to the
sum of (a) the Class A Invested Amount, (b) the Class M Invested Amount and
(c) the Class B Invested Amount, each as of such date.

“Investment Earnings” means, with respect to any Transfer Date, all interest and
earnings on Eligible Investments included in the Spread Account (net of losses
and investment expenses) during the Monthly Period immediately preceding such
Transfer Date.

“Investor Certificates” means the Class A Certificates, the Class M Certificates
and the Class B Certificates.

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Floating
Allocation Percentage on the day such Account became a Defaulted Account.

“Investor Holder” means any Class A Holder, any Class M Holder or any Class B
Holder.

“Investor Percentage” means, for any Monthly Period, (a) with respect to Finance
Charge Receivables and Default Amounts at any time and Principal Receivables
during the Revolving Period, the Floating Allocation Percentage and (b) with
respect to Principal Receivables during a Fixed Allocation Period, the Fixed
Allocation Percentage.

 

14



--------------------------------------------------------------------------------

“Investor Principal Collections” means, with respect to any Monthly Period, the
sum of (a) the aggregate amount allocated to the Investor Holders for such
Monthly Period pursuant to Sections 4.7(a)(ii), (iii) and (iv), 4.7(b)(ii),
(iii) and (iv) and 4.7(c)(ii), (iii) and (iv), in each case, as applicable to
such Monthly Period, (b) the aggregate amount to be treated as Investor
Principal Collections pursuant to Sections 4.11(a)(vii) through (xii) for such
Monthly Period, and (c) the aggregate amount transferred from the Excess Funding
Account to the Distribution Account pursuant to Sections 4.2 and 4.11(c).

“Investor Servicing Fee” is defined in Section 3 of this Series Supplement.

“Majority Series Holders” means (i) at any time that any Class A Note is
Outstanding, the Class A Funding Agents for Ownership Groups (as defined in the
Class A Certificate Purchase Agreement) having Ownership Group Purchase Limits
(as defined in the Class A Certificate Purchase Agreement) evidencing more than
50% of the Class A Maximum Funded Amount, and (ii) if there are no Class A Notes
Outstanding, Investor Holders evidencing more than 50% of the Invested Amount.

“Merchant Bankruptcy” means the failure of a Merchant generally to, or admit in
writing its inability to, pay its debts as they become due; or any proceeding
shall have been instituted in a court having jurisdiction in the premises
seeking a decree or order for relief in respect to such Merchant in an
involuntary case under any Debtor Relief Law or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of such Merchant’s property, or
for the winding-up or liquidation of Merchant’s affairs, and such proceeding
shall continue undismissed or unstayed and in effect for a period of 60
consecutive days or any of the actions sought in such proceeding shall occur; or
any commencement by a Merchant of a voluntary case under any Debtor Relief Law,
or a Merchant’s consent to the entry of an order for relief in an involuntary
case under any Debtor Relief Law, or consent to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian,
sequestrator, conservator or other similar official for any substantial part of
such Merchant’s property, or any general assignment for the benefit of
creditors; or any Affiliate of such Merchant shall have taken any corporate
action in furtherance of any of the foregoing actions with respect to that
Merchant.

“Monthly Deposit Period” means any period of time during which any of the
following is true: (a) WFN maintains a short term debt rating of A-1 or better
by S&P, P-1 by Moody’s and, if rated by Fitch, F1 by Fitch (or such other rating
below A-1, P-1 or F1, as the case may be, which satisfies the Rating Agency
Condition); or (b) WFN has provided to Trustee a letter of credit covering
collection risk of Servicer that satisfies the Rating Agency Condition.

“Monthly Period” is defined in the Agreement, except that the first Monthly
Period begins on and includes the Closing Date and ends on and includes
April 30, 2009.

“Optional Amortization Amount” is defined in Section 4(b) of this Series
Supplement.

“Optional Amortization Date” is defined in Section 4(b) of this Series
Supplement.

 

15



--------------------------------------------------------------------------------

“Optional Amortization Funds” means funds deposited into the Principal Account
on account of any Unfunded Optional Amortization Amount pursuant to
Section 4.7(a)(iv) or 4.7(b)(iv).

“Optional Amortization Notice” is defined in Section 4(b) of this Series
Supplement.

“Portfolio Yield” means, with respect to any Monthly Period, the annualized
percentage (based on actual days during the related Monthly Period, and a
360-day year) equivalent of a fraction, the numerator of which is the sum of
(a) an amount equal to the amount of Collections of Finance Charge Receivables
allocated to the Investor Certificates for such Monthly Period pursuant to
Section 4.7 such amount to be calculated on a cash basis after subtracting the
Aggregate Investor Default Amount for such Monthly Period and (b) interest and
earnings on the Series Accounts to be treated as Collections of Finance Charge
Receivables allocable to the Investor Certificates on the Transfer Date related
to such Monthly Period and the denominator of which is the Weighted Average
Invested Amount during such Monthly Period.

“Principal Account” is defined in Section 4.16(a).

“Principal Shortfall” means, for Series 2009-VFC1 with respect to any Transfer
Date, the excess, if any, of (a) (i) with respect to any Transfer Date relating
to the Controlled Amortization Period, the sum of (A) the Aggregate Optional
Amortization Amount and (B) the Class A Controlled Payment Amount for such
Transfer Date, (ii) with respect to any Transfer Date during the Early
Amortization Period, the Invested Amount and (iii) with respect to any Transfer
Date relating to the Revolving Period, the Aggregate Optional Amortization
Amount over (b) the Investor Principal Collections, minus Reallocated Principal
Collections.

“Purchase Commitment Expiration Date” is defined in the Class A Certificate
Purchase Agreement.

“Rating Agency” means DBRS, Inc. and Fitch Ratings.

“Rating Agency Condition” shall mean for purposes of this Series Supplement and
the Agreement with respect to Series 2009-VFC1 the consent of the Class A
Holders and confirmation from each Rating Agency that such action will not
result in a reduction or withdrawal of the then current ratings of the Class M
Certificates and the Class B Certificates.

“Reallocated Principal Collections” means, with respect to any Transfer Date the
sum of the Class M Reallocated Principal Collections and Class B Reallocated
Principal Collections for such Transfer Date.

“Record Date” means, for purposes of Series 2009-VFC1 with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.

“Refinancing Date” is defined in Section 4(c) of this Series Supplement.

“Required Cash Collateral Amount” means, with respect to any date of
determination (a) as of the Closing Date, $[            ] and (b) on any
Transfer Date thereafter the sum of (i) the product of (x) [            ] times
(y) the Invested Amount, after any adjustments to be made on such date,
including but not limited to an Incremental Funding, plus (ii) the [RESERVED] on
such date of determination.

 

16



--------------------------------------------------------------------------------

“Required Draw Amount” is defined in Section 4.17(c).

“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFC1, at any time, [            ]. So long as Series 2009-VFC1 remains
outstanding, the phrase “[            ] or, if less,” shall be deemed to have
been deleted from the definition of “Required Retained Transferor Percentage” in
the Agreement.

“Reset Date” means each of (a) an Addition Date relating to Supplemental
Accounts, (b) a Removal Date on which, if any Series has been paid in full,
Principal Receivables in an aggregate amount approximately equal to the initial
investor interest of such Series are removed from the Trust, (c) a date on which
an Incremental Funding occurs, (d) any date on which a new Series is issued and
(e) any date on which the outstanding balance of any Variable Interest is
increased.

“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the Early Amortization Commencement Date.

“Scheduled Final Payment Date” means the Distribution Date falling in the
twelfth month following the month in which the Controlled Amortization Period
begins.

“Series Account” means, as to Series 2009-VFC1, the Distribution Account, the
Finance Charge Account, the Principal Account, the Cash Collateral Account and
the Spread Account.

“Series 2009-VFC1” means the Series of the World Financial Network Credit Card
Master Trust III represented by the Investor Certificates.

“Series 2009-VFC1 Termination Date” means the earliest to occur of (a) the
Distribution Date falling in a Fixed Allocation Period on which the Invested
Amount is paid in full, (b) the termination of the Trust pursuant to the
Agreement and (c) the Distribution Date on or closest to the date falling 36
months after the end of the Revolving Period.

“Series Servicing Fee Percentage” means 2.0%.

“Shared Principal Collections” means, as the context requires, either (a) the
amount allocated to the Investor Certificates which may be applied to the
Principal Shortfall (as such term is defined in the Agreement) with respect to
other outstanding Series in Group One or (b) the amounts allocated to the
investor certificates of other Series in Group One which the applicable
Supplements for such Series specify are to be treated as “Shared Principal
Collections” and which may be applied to cover the Principal Shortfall with
respect to the Investor Certificates.

“Specified Transferor Amount” means, at any time, the Minimum Transferor Amount
(including the Additional Minimum Transferor Amount, if any) at that time.

 

17



--------------------------------------------------------------------------------

“Spread Account” is defined in Section 4.20.

“Spread Account Amount” shall mean, as of any date, an amount equal to the
amount on deposit in the Spread Account (exclusive of Investment Earnings) on
such date, after giving effect to all deposits, transfers and withdrawals from
the Spread Account on such date.

“Spread Account Cap” with respect to any date of determination, shall mean the
lesser of (a) the Class B Invested Amount on such date and (b) the result
obtained by multiplying the sum of the Class A Invested Amount, the Class M
Invested Amount and the Class B Invested Amount by the Applicable Percentage in
effect on such date.

RESERVED

“Target Amount” is defined in Section 4.7(d).

“Unfunded Optional Amortization Amount” means, at any time, the excess, if any,
of the (1) the Aggregate Optional Amortization over (2) the amount on deposit in
the Principal Account which was deposited there pursuant to Section 4.7(a)(iv)
or 4.7(b)(iv).

“Weighted Average Class A Funded Amount” means, as to any Class A Ownership
Interest (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Funded Amount allocated to
that Class A Ownership Interest (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period.

“Weighted Average Class A Invested Amount” means, for any Monthly Period, the
quotient of (a) the summation of the Class A Invested Amount determined as of
each day in that Monthly Period, divided by (b) the number of days in that
Monthly Period.

“Weighted Average Invested Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Invested Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.

SECTION 3. Servicing Fee. The share of the Servicing Fee allocable to Series
2009-VFC1 with respect to any Transfer Date (the “Investor Servicing Fee”) shall
be equal to one-twelfth of the product of (i) the Series Servicing Fee
Percentage and (ii) the Weighted Average Invested Amount for the Monthly Period
preceding such Transfer Date. The Investor Servicing Fee shall be payable to
Servicer solely to the extent amounts are available for distribution in respect
thereof pursuant to Sections 4.11(a)(iv)

SECTION 4. Variable Funding Mechanics. (a) Incremental Fundings. (i) From time
to time during the Revolving Period, Transferor and Servicer may notify the
Class A Holders that a Class A Incremental Funding will occur, subject to the
conditions of the Class A Certificate Purchase Agreement on the next or any
subsequent Business Day by delivering a Notice of Class A Incremental Funding
(as defined in the Class A Certificate Purchase Agreement) executed by
Transferor and Servicer to the Class A Funding Agent for each such Class A
Holder, specifying the amount of such Class A Incremental Funding (which shall
be a minimum of $5,500,000 and $550,000 integral multiples in excess thereof,
except that a Class A

 

18



--------------------------------------------------------------------------------

Incremental Funding may be requested in the entire remaining Class A Maximum
Funded Amount of the Class A Certificates) and the Business Day upon which such
Class A Incremental Funding is to occur. Upon any Class A Incremental Funding,
the Class A Floating Allocation Percentage, the Class A Invested Amount, the
Floating Allocation Percentage and the Invested Amount shall increase as
provided herein. The increase in the Class A Invested Amount and the Class A
Funded Amount shall be allocated to the Class A Certificates held by the Class A
Holders from which purchase prices were received in connection with the Class A
Incremental Funding in proportion to the amount of such purchase prices
received.

(ii) From time to time during the Revolving Period, Transferor and Servicer may
notify the Class M Holders that a Class M Incremental Funding will occur,
subject to the conditions of the Class M Certificate Purchase Agreement on the
next or any subsequent Business Day by delivering a Class M Incremental Funding
Notice (as defined in the Class M Certificate Purchase Agreement) executed by
Transferor and Servicer to the Class M Holders, specifying the amount of such
Class M Incremental Funding and the Business Day upon which such Class M
Incremental Funding is to occur. Upon any Class M Incremental Funding, the Class
M Floating Allocation Percentage, the Class M Invested Amount, the Floating
Allocation Percentage and the Invested Amount shall increase as provided herein.

(iii) From time to time during the Revolving Period, Transferor and Servicer may
notify the Class B Holders that a Class B Incremental Funding will occur,
subject to the conditions of the Class B Certificate Purchase Agreement on the
next or any subsequent Business Day by delivering a Class B Incremental Funding
Notice (as defined in the Class B Certificate Purchase Agreement) executed by
Transferor and Servicer to the Class B Holders, specifying the amount of such
Class B Incremental Funding and the Business Day upon which such Class B
Incremental Funding is to occur. Upon any Class B Incremental Funding, the Class
B Floating Allocation Percentage, the Class B Invested Amount, the Floating
Allocation Percentage and the Invested Amount shall increase as provided herein.

(b) Optional Amortization. On any Business Day in the Revolving Period or the
Controlled Amortization Period, Transferor may cause Servicer to provide notice
to Trustee and the Investors Holders (an “Optional Amortization Notice”) at
least five Business Days prior to any Business Day (the “Optional Amortization
Date”) stating its intention to cause a full or partial amortization of the
Investor Certificates with Optional Amortization Funds and/or Shared Principal
Collections on the Optional Amortization Date, in full or in part in an amount
(the “Optional Amortization Amount”), which amount, so long as the Class A
Certificates are outstanding shall not be less than $5,500,000 or $550,000
integral multiples in excess thereof, except that the portion of the Optional
Amortization Amount allocated to any Class A Ownership Interest may equal the
entire Class A Funded Amount of the related Class A Certificate. The Optional
Amortization Notice shall state the Optional Amortization Date and the Optional
Amortization Amount. The Optional Amortization Amount shall be paid from
Optional Amortization Funds and/or Shared Principal Collections pursuant to
Section 4.4. and shall be allocated (i) first, among the Class A Ownership
Interests pro rata based on the Class A Funded Amounts of each Class A Ownership
Interest; provided that if any Class A Funding Agent shall have provided notice
to the Transferor of a Class A Additional Amount as a result of an

 

19



--------------------------------------------------------------------------------

“Accounting Based Consolidation Event” (as defined in the Class A Certificate
Purchase Agreement), then the Transferor may allocate the Optional Amortization
Amount first to reduce the Class A Funded Amount allocated to the Class A
Ownership Interest(s) as to which such Accounting Based Consolidation Event has
occurred, and then pro rata among the remaining Class A Ownership Interests
based on the Class A Funded Amounts of those Class A Ownership Interests,
(ii) second, to the Class M Invested Amount and (iii) third, to the Class B
Invested Amount. If a Class A Ownership Interest is divided into more than one
Class A Funding Tranche, allocation of the Optional Amortization Amount for each
Class A Ownership Interest among the various outstanding Class A Funding
Tranches shall be at the discretion of Transferor, and accrued interest and any
Class A Additional Amounts on the affected Class A Funding Tranches shall be
payable on the first Distribution Date on or after the related Optional
Amortization Date. On the Business Day prior to each Optional Amortization Date,
Servicer shall instruct Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw Optional Amortization Funds from the
Principal Account and/or Available Shared Principal Collections from the
Collection Account in an aggregate amount sufficient to pay the Optional
Amortization Amount on that Optional Amortization Date and deposit the same in
the Distribution Account, and Trustee, acting in accordance with such
instructions, shall on such Business Day make such withdrawal and deposit.

(c) Refinanced Optional Amortization. On any Business Day in the Revolving
Period or the Controlled Amortization Period, Transferor may, with the consent
of each affected Investor Holder, cause Servicer to provide notice to Trustee
and all of the Investor Holders at least five Business Days prior to any
Business Day (the “Refinancing Date”) stating its intention to cause the Funded
Amount to be prepaid in full or in part in an amount not less than $5,500,000
and integral multiples of $550,000 in excess thereof (or, if less, the remaining
Funded Amount) on the Refinancing Date with the proceeds from the issuance of a
new series of Certificates. Any such prepayment of the Invested Amount shall be
accompanied by a payment of (i) accrued and unpaid interest on the Funded Amount
(or the portion thereof that is being prepaid) through the Refinancing Date,
plus (ii) any accrued and unpaid Class A Non-Use Fees and Class A Additional
Amounts in respect of the Funded Amount (or portion thereof that is being
prepaid) through the Refinancing Date. In the case of any such conveyance, the
proceeds of the new issuance in an amount sufficient (together with Collections
available for such purpose) to pay the required amounts shall be deposited in
the Distribution Account and shall be distributed to the applicable Investor
Holder on the Refinancing Date in accordance with the terms of this Series
Supplement and the Agreement; provided that no portion of such purchase price
may be applied to reduce the Class M Invested Amount or the Class B Invested
Amount until the Class A Funded Amount has been reduced to zero; provided,
further that no portion of such purchase price may be applied to reduce the
Class B Invested Amount until the Class M Funded Amount has been reduced to
zero.

SECTION 5. Optional Repurchase; Reassignment and Termination Provisions. (a) The
Investor Certificates shall be subject to purchase by the Servicer at its option
on any Distribution Date, on or after the Distribution Date on which the
Invested Amount is reduced to an amount less than or equal to [10%] of the
highest historical Invested Amount by deposit into the Collection Account a
final distribution for application in accordance with Section 12.2 an amount
which shall include the amount, if any, on deposit in the Principal Account and
will be equal to the sum of (i) the Invested Amount, plus (ii) accrued and
unpaid interest on the Investor

 

20



--------------------------------------------------------------------------------

Certificates through the day preceding the Distribution Date on which the
repurchase occurs, plus (iii) any accrued and unpaid Class A Non-Use Fees and
Class A Additional Amounts in respect of the Investor Certificates through the
day preceding the Distribution Date on which the repurchase occurs. Upon the
tender of the outstanding Investor Certificates by the Investor Holders, Trustee
shall, in accordance with the instructions of the Servicer, distribute the
amounts, together with all funds on deposit in the Principal Account that are
allocable to the Investor Certificates, to the Investor Holders on the next
Distribution Date in repayment of the principal amount and accrued and unpaid
interest owing to the Investor Holders. Following any redemption, the Investor
Holders shall have no further rights with respect to the Receivables. In the
event that Transferor fails for any reason to deposit in the Principal Account
the aggregate purchase price for the Investor Certificates, payments shall
continue to be made to the Investor Holders in accordance with the terms of the
Agreement and this Series Supplement.

(b) The amount required to be deposited by Transferor with respect to the
Investor Certificates in connection with any reassignment of Receivables
pursuant to Section 2.6 shall equal the sum of (i) the Invested Amount, plus
(ii) accrued and unpaid interest on the Investor Certificates through the day
preceding the Distribution Date on which the repurchase occurs, plus (c) any
accrued and unpaid Class A Non-Use Fees and Class A Additional Amounts in
respect of the Investor Certificates through the day preceding the Distribution
Date on which the repurchase occurs. The amount so deposited shall be
distributed to the Investor Holders in final payment of the Invested Amount and
all such other amounts on the Distribution Date on which it is deposited.

(c) Proceeds available from the sale of Receivables in accordance with
Section 12.2 on the Series 2009-VFC1 Termination Date shall be treated, to the
extent of the Invested Amount, as Collections of Principal Receivables that have
been allocated to the Investor Certificates and any excess shall be treated as
Collections of Finance Charge Receivables that have been allocated to the
Investor Certificates, in each case with respect to the prior Monthly Period.

SECTION 6. Maximum Funded Amounts. (a) The initial Class A Maximum Funded Amount
of each Class A Certificate is as set forth on the related Class A Certificate.
The Class A Maximum Funded Amount of each Class A Certificate may be reduced or
increased from time to time as provided in the Class A Certificate Purchase
Agreement. Unless otherwise agreed to by the Transferor and each Class A Funding
Agent, increases and decreases in the overall Class A Maximum Funded Amount are
required to be made ratably among the various Class A Certificates; provided
that if any Class A Funding Agent shall have provided notice to the Transferor
of Class A Additional Amount as a result of an “Accounting Based Consolidation
Event” (as defined in Class A Certificate Purchase Agreement), then the
Transferor may allocate any decrease in the overall Class A Maximum Funded
Amount first to reduce the Class A Maximum Funded Amount(s) of the Class A
Certificate(s) for the Class A Ownership Interest(s) as to which such Accounting
Based Consolidation Event has occurred, and then to reduce the Class A Maximum
Funded Amounts of the remaining Class A Certificates ratably. Any decrease in
the Class A Maximum Funded Amount of any Class A Certificate shall be permanent,
unless a subsequent increase in the Class A Maximum Funded Amount is made in
accordance with the Class A Certificate Purchase Agreement.

 

21



--------------------------------------------------------------------------------

(b) The initial Class M Maximum Funded Amount of each Class M Certificate is as
set forth on the related Class M Certificate. The Class M Maximum Funded Amount
of each Class M Certificate may be reduced or increased from time to time with
the written consent of the related Class M Holder and as provided in the Class M
Certificate Purchase Agreement. Any decrease in the Class M Maximum Funded
Amount of any Class M Certificate shall be permanent, unless a subsequent
increase in the Class M Maximum Funded Amount is made in accordance with the
Class M Certificate Purchase Agreement.

(c) The initial Class B Maximum Funded Amount of each Class B Certificate is as
set forth on the related Class B Certificate. The Class B Maximum Funded Amount
of each Class B Certificate may be reduced or increased from time to time with
the written consent of the related Class B Holder and as provided in the Class B
Certificate Purchase Agreement. Any decrease in the Class B Maximum Funded
Amount of any Class B Certificate shall be permanent, unless a subsequent
increase in the Class B Maximum Funded Amount is made in accordance with the
Class B Certificate Purchase Agreement.

SECTION 7. Delivery of the Investor Certificates. Transferor shall execute and
deliver the Investor Certificates (in definitive, fully registered form) to
Trustee for authentication in accordance with Section 6.1. The Trustee shall
deliver such Investor Certificates when authenticated in accordance with
Section 6.2.

SECTION 8. Article IV of the Agreement. Sections 4.1 through 4.5 shall read in
their entirety as provided in the Agreement. Article IV (except for Sections 4.1
through 4.5 thereof) shall read in its entirety as follows and shall be
applicable only to the Investor Certificates:

ARTICLE IV RIGHTS OF CERTIFICATEHOLDERS; ALLOCATIONS

SECTION 4.6. Rights of Investor Holders. The Investor Certificates shall
represent undivided interests in the Trust, consisting of the right to receive,
to the extent necessary to make the required payments with respect to such
Investor Certificates at the times and in the amounts specified in this
Agreement, (a) the Floating Allocation Percentage and Fixed Allocation
Percentage (as applicable from time to time) of Collections received with
respect to the Receivables and (b) funds on deposit in the Collection Account,
the Finance Charge Account, the Principal Account, the Distribution Account, the
Excess Funding Account, the Cash Collateral Account and the Spread Account. The
Class M Certificates and the Class B Certificates shall be subordinate to the
Class A Certificates to the extent described herein. The Class B Certificates
shall be subordinate to the Class M Certificates to the extent described herein.
The Transferor Certificate shall not represent any interest in the Collection
Account, the Finance Charge Account, the Principal Account, the Distribution
Account, the Excess Funding Account, the Cash Collateral Account or the Spread
Account, except as specifically provided in this Article IV.

 

22



--------------------------------------------------------------------------------

SECTION 4.7 Allocations. (a) Allocations During the Revolving Period. During the
Revolving Period, Servicer shall allocate Collections to the Investor Holders as
follows:

(i) allocate to the Investor Holders an amount equal to the product of (A) the
Investor Percentage on the Date of Processing of such Collections and (B) the
aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;

(ii) allocate to the Investor Holders an amount equal to the product of (A) the
Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

(iii) allocate to the Investor Holders an amount equal to the product of (A) the
Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; and

(iv) allocate to the Investor Holders an amount equal to the lesser of (A) the
product of (1) the Class A Investor Allocation Percentage on the Date of
Processing of such Collections, (2) the Investor Percentage on the Date of
Processing of such Collections and (3) the aggregate amount of Collections
processed in respect of Principal Receivables on such Date of Processing and
(B) the Unfunded Optional Amortization Amount.

In addition, Servicer shall treat as Shared Principal Collections an amount
equal to the excess, if any, of (1) the amount calculated pursuant to clause
(iv)(A) above over (2) the amount calculated pursuant to clause (iv)(B) above.

(b) Allocations During the Controlled Amortization Period. During the Controlled
Amortization Period, Servicer shall allocate Collections to the Investor Holders
as follows:

(i) allocate to the Investor Holders an amount equal to the product of (A) the
Investor Percentage on the Date of Processing of such Collections and (B) the
aggregate amount of Collections processed in respect of Finance Charge
Receivables on such Date of Processing;

(ii) allocate to the Investor Holders an amount equal to the product of (A) the
Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

(iii) allocate to the Investor Holders an amount equal to the product of (A) the
Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

 

23



--------------------------------------------------------------------------------

(iv) allocate to the Investor Holders an amount equal to the product of (1) the
Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (2) the Investor Percentage on the Date of Processing of such
Collections and (3) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; provided that the aggregate
amount allocated pursuant to this Section 4.7(b)(iv)(A) during any Monthly
Period shall not exceed the sum of (x) the Class A Controlled Payment Amount for
the related Transfer Date (after taking into account any payments to be made on
the immediately preceding Distribution Date) plus (y) any Unfunded Optional
Amortization Amount; and

(v) treat as Shared Principal Collections any amount not allocated as a result
of clauses (i) – (iv) above.

(c) Allocations During the Early Amortization Period. During the Early
Amortization Period, Servicer shall allocate Collections to the Investor Holders
as follows:

(i) allocate to the Investor Holders an amount equal to the product of (A) the
Investor Percentage on the Date of Processing of such Collections and (B) the
aggregate amount of Collections processed in respect of Finance Charge
Receivables on each Date of Processing;

(ii) allocate to the Investor Holders an amount equal to the product of (A) the
Class B Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

(iii) allocate to the Investor Holders an amount equal to the product of (A) the
Class M Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing;

(iv) allocate to the Investor Holders an amount equal to the product of (A) the
Class A Investor Allocation Percentage on the Date of Processing of such
Collections, (B) the Investor Percentage on the Date of Processing of such
Collections and (C) the aggregate amount of Collections processed in respect of
Principal Receivables on such Date of Processing; provided that the aggregate
amount allocated pursuant to this Section 4.7(c)(iv) during any Monthly Period
shall not exceed the Invested Amount as of the close of business on the last day
of the prior Monthly Period (after taking into account any payments to be made
on the Distribution Date relating to such prior Monthly Period and deposits and
any adjustments to be made to the Invested Amount to be made on the Transfer
Date relating to such Monthly Period); and

(v) treat as Shared Principal Collections any amount not allocated as a result
of clauses (i) – (iv) above.

 

24



--------------------------------------------------------------------------------

(d) During a Monthly Deposit Period, amounts allocated to the Investor Holders
pursuant to Sections 4.7(a), (b) and (c) during any Monthly Period need not be
deposited into the Collection Account or any Series Account prior to the earlier
of (i) the Business Day prior to the date on which such amounts are needed to
make any payment on a Refinancing Date or an Optional Amortization Date, in
which case such amounts shall be deposited only as required by Section 4(b) of
this Series Supplement and (ii) the related Transfer Date, and when so
deposited, (x) may be deposited net of any amounts required to be distributed to
Transferor and the Servicer, if WFN is Servicer and (y) shall be deposited into
the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), subject in either case to the proviso to
the next sentence. At any other time, amounts so allocated to the Investor
Holders on each Date of Processing shall be deposited on that Date of Processing
into the Finance Charge Account (in the case of Collections of Finance Charge
Receivables) and the Principal Account (in the case of Collections of Principal
Receivables (not including any Shared Principal Collections allocated to Series
2009-VFC1 pursuant to Section 4.15)), provided that: (x) so long as no draw has
been made on the Cash Collateral Account and no Early Amortization Event has
occurred with respect to each Monthly Period falling in the Revolving Period,
Collections of Finance Charge Receivables shall be deposited into the Finance
Charge Account only until such time as the aggregate amount so deposited equals
an amount (the “Target Amount”).

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited in accordance
with clause (i) of the preceding proviso, notwithstanding such limitation:
Collections of Finance Charge Receivables released to Transferor pursuant to
such clause (i) shall be deemed, for purposes of all calculations under this
Series Supplement, to have been applied to the items specified in subsection
4.11(a), to which such amounts would have been applied (and in the priority in
which they would have been applied) had such amounts been available in the
Finance Charge Account on such Transfer Date. Notwithstanding such clause
(i) above, if on any Business Day Servicer determines that the Target Amount for
a Monthly Period exceeds the Target Amount for that Monthly Period as previously
calculated by Servicer, then (x) Servicer shall (on the same Business Day)
inform Transferor of such determination, and (y) within two Business Days of
receiving such notice Transferor shall deposit into the Finance Charge Account
funds in an amount equal to the amount of Collections of Finance Charge
Receivables allocated to the Investor Holders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of such clause
(i) (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount). In addition,
if on any Transfer Date the Transferor Amount will be less than the Specified
Transferor Amount after giving effect to all transfers and deposits on that
Transfer Date, Transferor shall, on that Transfer Date, deposit into the
Principal Account funds in an amount equal to the amounts of available funds
that are required to be treated as Investor Principal Collections pursuant to
Sections 4.11(a)(vii) - (xii) but are not available from funds in the Finance
Charge Account as a result of the operation of clause (i); and provided further
that, except as provided in the immediately preceding proviso, no funds shall be
required to be deposited to the Principal Account pursuant to Sections
4.11(a)(vii) – (xii) unless such funds are required to make payments pursuant to
Sections 4.11(c)(i) – (iii) on the related Transfer Date.

 

25



--------------------------------------------------------------------------------

(e) On any date, Servicer may withdraw from the Collection Account or any Series
Account any amounts inadvertently deposited in such account that should have not
been so deposited.

SECTION 4.8 Interest, Class A Non-Use Fee and Breakage. (a) Pursuant to the
Class A Certificate Purchase Agreement, certain Class A Ownership Interests may
from time to time be divided into one or more subdivisions (each, as further
specified in the Class A Certificate Purchase Agreement, a “Class A Funding
Tranche”) which will accrue interest on different bases. For Class A Funding
Tranches that accrue interest by reference to a commercial paper rate or the
London interbank offered rate, a specified period (each, a “Fixed Period”) will
be designated in the Class A Certificate Purchase Agreement during which that
Class A Funding Tranche may accrue interest at a fixed rate.

(b) In addition to Class A Monthly Interest, each Class A Holder (i) shall
receive a monthly commitment fee (a “Class A Non-Use Fee”) with respect to each
Distribution Period (or portion thereof) falling in the Revolving Period in an
amount specified for each Class A Ownership Interest in the Class A Fee Letter
(as defined in the Class A Certificate Purchase Agreement) and (ii) shall be
entitled to receive certain other amounts identified as Class A Additional
Amounts (such amounts, including Breakage Payments, being “Class A Additional
Amounts”) in the Class A Certificate Purchase Agreement. Class A Additional
Amounts payable on any Distribution Date shall, so long as they equal less than
0.5% of the Weighted Average Class A Invested Amount over the related
Distribution Period, constitute “Class A Senior Additional Amounts.” Any Class A
Additional Amounts payable on any Distribution Date in excess of the foregoing
limitation shall constitute “Class A Subordinate Additional Amounts.”

(c) If any distribution of principal is made with respect to any Class A Funding
Tranche with a Fixed Period and a fixed interest rate for such period other than
on the last day of that Fixed Period, or if the Class A Funded Amount of any
Class A Ownership Interest is reduced by an Optional Amortization Amount in an
amount greater than the amount (if any) specified in the Certificate Purchase
Agreement with respect to that Class A Ownership Interest without the applicable
number (as specified in the Certificate Purchase Agreement) of Business Days’
prior notice to the affected Class A Holder, and in either case (i) the interest
paid by the Class A Holder holding that Class A Funding Tranche to providers of
funds to it to fund that Class A Funding Tranche exceeds (ii) returns earned by
that Class A Holder through the last day of that Fixed Period by redeployment of
such funds in highly rated short-term money market instruments, then, upon
written notice (which notice shall be signed by an officer of that Class A
Holder with knowledge of and responsibility for such matters and shall set forth
in reasonable detail the basis for requesting the amounts, and shall be
conclusive with respect to the amounts calculated thereon, absent manifest
error) from such Class A Holder to Servicer, such Class A Holder shall be
entitled to receive additional amounts in the amount of such excess (each, a
“Breakage Payment”) on the Distribution Date on or immediately succeeding the
date such distribution of principal is made with respect to that Class A Funding
Tranche, so long as such written notice is received not later than noon, New
York City time, on the Transfer Date related to such Distribution Date. For
purposes of calculations under this paragraph, any payment received by a Class A
Holder later than noon, New York City time, on any day shall be deemed to have
been received on the next day.

 

26



--------------------------------------------------------------------------------

SECTION 4.9 Determination of Monthly Principal. (a) The amount of monthly
principal (“Class A Monthly Principal”) distributable from the Principal Account
with respect to the Class A Certificates (i) on each Transfer Date, beginning
with the Transfer Date in the month following the month in which the Controlled
Amortization Period begins (unless an Early Amortization Period shall have
commenced prior to such Transfer Date) shall be the least of (x) the Available
Investor Principal Collections on deposit in the Principal Account with respect
to such Transfer Date, (y) the Class A Controlled Payment Amount allocated to
the Class A Certificates for such Transfer Date plus any Unfunded Optional
Amortization Amount for such Transfer Date and (z) the Class A Invested Amount
(after giving effect to any Class A Charge-Offs for such Transfer Date) and
(ii) on each Transfer Date beginning with the Transfer Date in the month
following the month in which the Early Amortization Period begins, the lesser of
(x) the Available Principal Collections on deposit in the Principal Account with
respect to such Transfer Date and (y) the Class A Invested Amount (after giving
effect to any Class A Charge-Offs for such Transfer Date).

(b) The amount of monthly principal (“Class M Monthly Principal”) distributable
from the Principal Account with respect to the Class M Certificates shall be, on
each Transfer Date beginning with the Transfer Date in the month following the
month in which the Controlled Amortization Period first begins (or if earlier,
the month in which the Early Amortization Period begins) on which the Class A
Funded Amount is zero (or would be zero after giving effect to the application
of Optional Amortization Funds or Available Investor Principal collections on
such Transfer Date), the lesser of (x) the excess of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, over the Available Principal Collections applied to Class A Monthly
Principal on such Transfer Date and (y) the Class M Invested Amount (after
giving effect to any Class M Investor Charge-Offs for such Transfer Date),
provided that until the Class A Funded Amount is reduced to zero, the Class M
Monthly Principal will be zero.

(c) The amount of monthly principal (“Class B Monthly Principal”) distributable
from the Principal Account with respect to the Class B Certificates shall be, on
each Transfer Date beginning with the first Transfer Date in the month following
the month in which the Controlled Amortization Period begins (or, if earlier,
the month in which the Early Amortization Period begins) on which the Class A
Funded Amount and the Class M Funded Amount are zero (or would be zero after
giving effect to the application of Optional Amortization Funds or Available
Investor Principal Collections on such Transfer Date), the lesser of (x) the
excess of the Available Principal Collections on deposit in the Principal
Account with respect to such Transfer Date, over the Available Principal
Collections applied to Class A Monthly Principal and Class M Monthly Principal
on such Transfer Date and (y) the Class B Invested Amount (after giving effect
to any Class B Investor Charge-Offs for such Transfer Date), provided that until
the Class A Funded Amount and the Class M Funded Amount are reduced to zero, the
Class B Monthly Principal will be zero.

 

27



--------------------------------------------------------------------------------

SECTION 4.10 Coverage of Required Amount. (a) On or before each Determination
Date, Servicer shall determine the amount (the “Class A Required Amount”) for
the related Transfer Date, if any, by which the sum of (i) the Class A Monthly
Interest for the related Distribution Period, plus for the related Transfer Date
(ii) the Class A Non-Use Fee, if any, for the related Distribution Period, plus
(iii) the Class A Senior Additional Amounts, if any, for the related Transfer
Date, plus (iv) the Investor Servicing Fee for the prior Monthly Period, plus
(v) any Class A Non-Use Fee, Class A Senior Additional Amounts and the Investor
Servicing Fee included in the Class A Required Amount for any prior Transfer
Date but not yet paid exceeds the Available Funds for the related Monthly
Period. The “Class A Monthly Interest” for any Distribution Period shall equal
the aggregate amount of interest that accrued over that Distribution Period on
each Class A Funding Tranche (plus the aggregate amount of interest that accrued
over any prior Distribution Period on any Class A Funding Tranche and has not
yet been paid, plus additional interest (to the extent permitted by law) on such
overdue amounts at the Class A Certificate Rate (as defined in the Class A
Certificate Purchase Agreement) applicable to the related Class A Ownership
Interest during that Distribution Period, all as determined by Servicer on the
related Determination Date. For purposes of such determination, Servicer shall
rely upon information provided by the various Class A Funding Agents pursuant to
the Class A Certificate Purchase Agreement. The interest accrued on any Class A
Funding Tranche for any Distribution Period shall be determined using the
applicable Funding Rate and shall equal the product of the Weighted Average
Class A Funded Amount for that Class A Funding Tranche, the applicable Funding
Rate and the applicable Day Count Fraction.

(b) If the Class A Required Amount for such Transfer Date is greater than zero,
(i) Servicer shall give written notice to Trustee of such positive Class A
Required Amount on or before such Transfer Date and (ii) the Available Cash
Collateral Amount in an amount equal to the Class A Required Amount, to the
extent available for such purpose in accordance with Section 4.17(c), shall be
distributed from the Cash Collateral Account on such Transfer Date pursuant to
Section 4.17(c) to cover any deficiency in payments pursuant to Sections
4.11(a)(i) – (iv), in the order of priority specified in Section 4.11(a). If the
Class A Required Amount for such Transfer Date exceeds the Available Cash
Collateral Amount with respect to such Transfer Date, Reallocated Principal
Collections with respect to the prior Monthly Period shall be applied as
specified in Section 4.14.

(c) On or before each Transfer Date, Servicer shall determine the amount (the
“Class M Required Amount”), if any, by which the sum of (i) the Class M Monthly
Interest for the related Distribution Period, plus for the related Transfer Date
(ii) any Class M Monthly Interest included in the Class M Required Amount for
any prior Transfer Date but not yet paid, exceeds the funds applied to pay such
amounts pursuant to Section 4.11(a)(v) for the related Monthly Period. The
“Class M Monthly Interest” for any Distribution Period shall equal the aggregate
amount of interest that accrued over that Distribution Period on the Class M
Funded Amount (plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class M Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class M Certificate Rate (as defined in the Class M Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class M
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class M Holders pursuant to the Class M Certificate Purchase Agreement.

 

28



--------------------------------------------------------------------------------

(d) If the Class M Required Amount for such Transfer Date is greater than zero,
(i) Servicer shall give written notice to Trustee of such positive Class M
Required Amount on or before such Transfer Date and (ii) the Available Cash
Collateral Amount in an amount equal to the Class M Required Amount for such
Transfer Date, to the extent available for such purpose in accordance with
Section 4.17(c), shall be distributed from the Cash Collateral Account on such
Transfer Date pursuant to Sections 4.17(c) to cover any deficiency in payments
pursuant to Section 4.11(a)(v). If the Class M Required Amount for such Transfer
Date exceeds the amount of the Available Cash Collateral Amount with respect to
such Transfer Date, Reallocated Principal Collections with respect to the prior
Monthly Period shall be applied as specified in Section 4.14.

(e) On or before each Transfer Date, Servicer shall determine the amount (the
“Class B Required Amount”), if any, by which the sum of (i) the Class B Monthly
Interest for the related Distribution Period, plus (ii) any Class B Monthly
Interest included in the Class B Required Amount for any prior Transfer Date but
not yet paid, exceeds the funds applied to pay such amounts pursuant to
Section 4.11(a)(vi) for the related Monthly Period. The “Class B Monthly
Interest” for any Distribution Period shall equal the aggregate amount of
interest that accrued over that Distribution Period on each Class B Funded
Amount (plus the aggregate amount of interest that accrued over any prior
Distribution Period on the Class B Funded Amount and has not yet been paid, plus
additional interest (to the extent permitted by law) on such overdue amounts at
the Class B Certificate Rate (as defined in the Class B Certificate Purchase
Agreement), all as calculated by Servicer in accordance with the Class B
Certificate Purchase Agreement on the related Determination Date. For purposes
of such determination, Servicer shall rely upon information provided by the
Class B Holders pursuant to the Class B Certificate Purchase Agreement.

(f) If the Class B Required Amount for such Transfer Date is greater than zero,
(i) Servicer shall give written notice to Trustee of such positive Class B
Required Amount on or before such Transfer Date and (ii) the Available Cash
Collateral Amount in an amount equal to the Class B Required Amount, to the
extent available for such purpose in accordance with Section 4.17(c), shall be
distributed from the Cash Collateral Account on such Transfer Date pursuant to
Section 4.17(c) to cover any deficiency in payments pursuant to
Section 4.11(a)(vi).

SECTION 4.11 Monthly Payments. On or before each Determination Date, Servicer
shall instruct Trustee in writing (which writing shall be substantially in the
form of Exhibit B) to withdraw, and Trustee, acting in accordance with such
instructions, shall withdraw on the related Transfer Date or the related
Distribution Date, as applicable, to the extent of available funds, the amounts
required to be withdrawn from the Finance Charge Account, the Principal Account
and the Distribution Account as follows:

(a) An amount equal to the Available Funds for the related Monthly Period will
be distributed on each Transfer Date, to the extent available, in the following
priority:

(i) an amount equal to the unpaid Class A Monthly Interest shall be deposited by
Trustee into the Distribution Account for distribution to the Class A Holders in
accordance with Section 5.1;

 

29



--------------------------------------------------------------------------------

(ii) an amount equal to the unpaid Class A Non-Use Fee, if any, for the related
Distribution Period plus any Class A Non-Use Fee due but not paid to the Class A
Holders on any prior Distribution Date shall be deposited by Trustee into the
Distribution Account for distribution to the Class A Holders in accordance with
Section 5.1;

(iii) an amount equal to the Class A Senior Additional Amounts, if any, for the
related Distribution Period plus any Class A Senior Additional Amounts due but
not paid to the Class A Holders on any prior Distribution Date shall be
deposited by Trustee into the Distribution Account for distribution to the
Class A Holders in accordance with Section 5.1;

(iv) an amount equal to the Investor Servicing Fee for such Transfer Date plus
any Investor Servicing Fee due but not paid to Servicer on any prior Transfer
Date shall be distributed to Servicer;

(v) an amount equal to the unpaid Class M Monthly Interest shall be deposited by
Trustee into the Distribution Account for distribution to the Class M Holders in
accordance with Section 5.1;

(vi) an amount equal to the unpaid Class B Monthly Interest shall be deposited
by Trustee into the Distribution Account for distribution to the Class B Holders
in accordance with Section 5.1;

(vii) an amount equal to the Class A Investor Default Amount, if any, for the
preceding Monthly Period shall be treated as a portion of Investor Principal
Collections and, subject to Section 4.7(d), deposited into the Principal Account
on such Transfer Date;

(viii) an amount equal to the aggregate amount of Class A Investor Charge-Offs
which have not been previously reimbursed will be treated as a portion of
Investor Principal Collections, subject to Section 4.7(d), and deposited into
the Principal Account on such Transfer Date;

(ix) an amount equal to the Class M Investor Default Amount, if any, for the
preceding Monthly Period shall be treated as a portion of Investor Principal
Collections, subject to Section 4.7(d), and deposited into the Principal Account
on such Transfer Date;

(x) an amount equal to the aggregate amount of Class M Investor Charge-Offs
which have not been previously reimbursed will be treated as a portion of
Investor Principal Collections, subject to Section 4.7(d), and deposited into
the Principal Account on such Transfer Date;

(xi) an amount equal to the Class B Investor Default Amount, if any, for the
preceding Monthly Period shall be treated as a portion of Investor Principal
Collections, subject to Section 4.7(d), and deposited into the Principal Account
on such Transfer Date;

(xii) an amount equal to the aggregate amount of Class B Investor Charge-Offs
which have not been previously reimbursed will be treated as a portion of
Investor

 

30



--------------------------------------------------------------------------------

Principal Collections, subject to Section 4.7(d), and deposited into the
Principal Account on such Transfer Date;

(xiii) an amount up to the excess, if any, of the Required Cash Collateral
Amount (determined after all deposits, withdrawals, reductions, payments and
adjustments to be made with respect to such date) over the Available Cash
Collateral Amount (without giving effect to any deposit made on such date
hereunder) shall be deposited in the Cash Collateral Account;

(xiv) an amount equal to the excess of the Spread Account Cap over the Spread
Account Amount shall be deposited into the Spread Account;

(xv) an amount equal to the aggregate Class A Subordinate Additional Amounts
will be paid to the Class A Holders; and, in the event of any shortfall in the
amount of Available Funds available for distribution in respect of Class A
Subordinate Additional Amounts, (x) Available Funds shall be allocated ratably
to each Class A Ownership Interest in accordance with its Class A Funded Amount
and (y) any Available Funds allocated pursuant to clause (x) to any Class A
Ownership Interest in excess of its Class A Subordinate Additional Amounts shall
be reallocated to each Class A Ownership Interest that has a remaining shortfall
in the Excess Funds allocated to it pursuant to clause (x) in order to cover its
Class A Subordinate Additional Amounts, which reallocation shall be made ratably
in accordance with the portion of the Class A Funded Amounts of all remaining
Class A Ownership Interests represented by the Class A Funded Amount of such
remaining Class A Ownership Interest;

(xvi) an amount equal to all other amounts due under the Class M Certificate
Purchase Agreement shall be distributed in accordance with the Class M
Certificate Purchase Agreement;

(xvii) an amount equal to all other amounts due under the Class B Certificate
Purchase Agreement shall be distributed in accordance with the Class B
Certificate Purchase Agreement; and

(xviii) the balance, if any, after giving effect to the payments made pursuant
to clauses (i) through (xvii) shall constitute “Excess Finance Charge
Collections” to be applied with respect to other Series in accordance with
Section 4.5.

In the event of any shortfall in the amount of the Available Funds available for
distribution in respect of Class A Monthly Interest, Class A Non-Use Fee or
Class A Senior Additional Amounts, (x) Available Funds shall be allocated
ratably to each Class A Ownership Interest in accordance with its Class A Funded
Amount and (y) any Available Funds allocated pursuant to clause (x) to any
Class A Ownership Interest in excess of the Class A Monthly Interest, Class A
Non-Use Fee, Class A Senior Additional Amounts or Class A Subordinate Additional
Amounts for such Class A Ownership Interest shall be reallocated to each Class A
Ownership Interest that has a remaining shortfall in the Available Funds
allocated to it pursuant to clause (x) in order to cover its unpaid Class A
Monthly Interest, Class A Non-Use Fee, Class A Senior Additional Amounts or
Class A Subordinate Additional Amounts, which reallocation shall be made ratably
in accordance with the Class A Funded Amounts of all such remaining Class A
Ownership Interests;

 

31



--------------------------------------------------------------------------------

(b) During the Revolving Period, an amount equal to the Available Investor
Principal Collections for such Transfer Date shall be treated as Shared
Principal Collections.

(c) During a Fixed Allocation Period, an amount equal to the Available Investor
Principal Collections for the related Monthly Period (including any amounts in
the Excess Funding Account allocable to Series 2009-VFC1 in accordance with
Sections 4.2 and 4.15(d)) will be distributed on each Transfer Date, to the
extent available, in the following priority:

(i) an amount equal to the Class A Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class A Holders on the corresponding
Distribution Date;

(ii) an amount equal to the Class M Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class M Holders on the corresponding
Distribution Date;

(iii) an amount equal to the Class B Monthly Principal for such Transfer Date
shall be deposited into the Distribution Account to be distributed by Trustee,
in accordance with Section 5.1, to the Class B Holders on the corresponding
Distribution Date; and

(iv) an amount equal to the excess, if any, of (A) the Available Investor
Principal Collections over (B) the applications specified in Sections
4.11(c)(i),(ii) and (iii) shall be treated as Shared Principal Collections.

SECTION 4.12 Investor Charge-Offs. (a) On or before each Transfer Date, Servicer
shall calculate the Class A Investor Default Amount. If, on any Transfer Date,
the Class A Investor Default Amount for the prior Monthly Period exceeds the sum
of Available Funds allocated with respect thereto pursuant to
Section 4.11(a)(vii) the amount withdrawn from the Cash Collateral Account for
such allocation pursuant to Section 4.17 with respect to such Monthly Period,
the Class B Invested Amount will be reduced by the amount of such excess, but
not by more than the lesser of the remaining Class A Investor Default Amount for
such Transfer Date and the Class B Invested Amount (after giving effect to
reductions for any Class B Charge-Offs and any Reallocated Principal Collections
on such Transfer Date). If such reduction would cause the Class B Invested
Amount to be a negative number, the Class B Invested Amount will be reduced to
zero and the Class M Invested Amount will be reduced by the amount by which the
Class B Invested Amount (after giving effect to reductions for any Class B
Charge-Offs and any Reallocated Principal Collections on such Transfer Date)
would have been reduced below zero. If such reduction would cause the Class M
Invested Amount to be a negative number, the Class A Invested Amount will be
reduced by the amount by which the Class M Invested Amount (after giving effect
to reductions for any Class M Charge-Offs and any Reallocated Principal
Collections for such Transfer Date) would have been reduced below zero, but not
by more than

 

32



--------------------------------------------------------------------------------

the Class A Investor Default Amount for such Transfer Date (a “Class A Investor
Charge-Off”). If the Class A Invested Amount has been reduced by the amount of
any Class A Investor Charge-Offs, it will be reimbursed on any Transfer Date
(but not by an amount in excess of the aggregate Class A Investor Charge-Offs)
by the amount of Available Funds allocated and available for such purpose,
pursuant to Section 4.11(a)(viii).

(b) On or before each Transfer Date, Servicer shall calculate the Class M
Investor Default Amount. If, on any Transfer Date, the Class M Investor Default
Amount for the prior Monthly Period exceeds the sum of the Available Funds
allocated with respect thereto pursuant to Section 4.11(a)(ix) and the amount
withdrawn from the Cash Collateral Account for such allocation pursuant to
Section 4.17 with respect to such Monthly Period, the Class B Invested Amount
(after giving effect to reductions for any Class B Charge-Offs and any
Reallocated Principal Collections for such Transfer Date) will be reduced by the
amount of such excess, but not by more than the lesser of the remaining Class M
Investor Default Amount for such Transfer Date and the Class B Invested Amount
(after giving effect to reductions for any Class B Charge-Offs and any
Reallocated Principal Collections on such Transfer Date). If such reduction
would cause the Class B Invested Amount to be a negative number, the Class B
will be reduced to zero and the Class M Invested Amount will be reduced by the
amount by which the Class B Invested Amount would have been reduced below zero,
but not by more than the Class M Investor Default Amount for such Transfer Date
(a “Class M Investor Charge-Off”). If the Class M Invested Amount has been
reduced by the amount of any Class M Investor Charge-Offs, it will be reimbursed
on any Transfer Date (but not by an amount in excess of the aggregate Class M
Investor Charge-Offs) by the amount of Available Funds allocated and available
for such purpose, pursuant to Section 4.11(a)(x).

(c) On or before each Transfer Date, Servicer shall calculate the Class B
Investor Default Amount. If, on any Transfer Date, the Class B Investor Default
Amount for the prior Monthly Period exceeds the amount of Available Funds
allocated with respect thereto pursuant to Section 4.11(a)(xi) (and funds on
deposit in the Cash Collateral Account available to pay such amount pursuant to
Section 4.17) which are available to fund such amount, the Class B Investor
Interest will be reduced by the amount of such excess, but not by more than the
lesser of the Class B Investor Default Amount and the Class B Invested Amount
for such Transfer Date (a “Class B Investor Charge-Off”). The Class B Invested
Amount will also be reduced by the amount of Reallocated Principal Collections
pursuant to Section 4.14 and the amount of any portion of the Class B Invested
Amount allocated to the Class A Certificates and Class M Certificate to avoid a
reduction in the Class A Invested Amount and Class M Certificate, pursuant to
Section 4.12(a) and (b). The Class B Invested Amount will thereafter be
reimbursed on any Transfer Date by the amount of the Available Funds allocated
and available for that purpose as described under Section 4.11(a)(xii).

SECTION 4.13 [Reserved].

SECTION 4.14 Reallocated Principal Collections. On or before each Transfer Date,
Servicer shall instruct Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to, and Trustee in accordance with such instructions
shall, withdraw Reallocated Principal Collections with respect to such Transfer
Date from the Principal Account, in an amount equal to the excess, if any, of
(i) the sum of the Class A Required Amount, if any, plus

 

33



--------------------------------------------------------------------------------

the Class M Required Amount, if any, with respect to such Transfer Date over
(ii) the sum of (x) the amount of Available Funds with respect to the related
Monthly Period and (y) the Available Cash Collateral Amount with respect to such
Transfer Date and such Reallocated Principal Collections shall be applied to
fund any deficiency pursuant to and in the priority set forth in Section 4.11
after giving effect to any withdrawal from the Cash Collateral Account to cover
such payments. On each Transfer Date, the Class B Invested Amount shall be
reduced by the amount of Reallocated Principal Collections applied on such
Transfer Date. If such reduction would cause the Class B Invested Amount (after
giving effect to any Class B Charge-Offs for such Transfer Date) to be a
negative number, the Class B Invested Amount (after giving effect to any Class B
Charge-Offs for such Transfer Date) shall be reduced to zero and the Class M
Invested Amount shall be reduced by the amount by which the Reallocated
Principal Collections applied on such Transfer Date exceed the Class B Invested
Amount (after giving effect to any Class B Charge-Offs for such Transfer Date).

SECTION 4.15 Shared Principal Collections; Amounts Transferred from the Excess
Funding Account to the Principal Account. (a) The portion of Shared Principal
Collections on deposit in the Collection Account equal to the amount of Shared
Principal Collections allocable to Series 2009-VFC1 on any Transfer Date shall
be applied as Available Investor Principal Collections pursuant to Section 4.11
and, pursuant to such Section 4.11, shall be deposited in the Distribution
Account or distributed in accordance with the Certificate Purchase Agreements.

(b) Shared Principal Collections allocable to Series 2009-VFC1 with respect to
any Transfer Date means an amount equal to the Principal Shortfall, if any, with
respect to Series 2009-VFC1 for such Transfer Date; provided that if the
aggregate amount of Shared Principal Collections for all Series in Group One for
such Transfer Date is less than the Cumulative Principal Shortfall for such
Transfer Date, then Shared Principal Collections allocable to Series 2009-VFC1
on such Transfer Date shall equal the product of (i) Shared Principal
Collections for all Series in Group One for such Transfer Date and (ii) a
fraction, the numerator of which is the Principal Shortfall with respect to
Series 2009-VFC1 for such Transfer Date and the denominator of which is the
Cumulative Principal Shortfall for such Transfer Date.

(c) Solely for the purpose of determining the amount of Available Investor
Principal Collections to be treated as Shared Principal Collections on any
Transfer Date allocable to other Series in Group One, on each Determination
Date, Servicer shall determine the Class A Required Amount and Available Funds
as of such Determination Date for the following Transfer Date.

(d) The aggregate amount allocable to Series 2009-VFC1 which shall be required
to be transferred from the Excess Funding Account into the Principal Account
with respect to any Transfer Date in a Fixed Allocation Period (commencing with
the Transfer Date in the first calendar month after the calendar month in which
the Fixed Allocation Period begins) shall equal the Principal Shortfall, if any,
with respect to Series 2009-VFC1 for such Transfer Date minus the amount of
Shared Principal Collections allocated to Series 2009-VFC1 from other Series in
Group One on that Transfer Date; provided that if the aggregate amount required
to be withdrawn from the Excess Funding Account pursuant to Section 4.2 for all
Series (in each case, whether or not included in Group One) for such Transfer
Date is less than the cumulative Principal Shortfall minus available Shared
Principal Collections for all Series (whether or not

 

34



--------------------------------------------------------------------------------

included in Group One) for such Transfer Date, then the aggregate amount
allocable to Series 2009-VFC1 and required to be transferred on such Transfer
Date shall equal the product of (i) the aggregate amount required to be
withdrawn from the Excess Funding Account pursuant to Section 4.2 for all Series
in Group One for such Transfer Date and (ii) a fraction, (A) the numerator of
which is (A) the Principal Shortfall with respect to Series 2009-VFC1 for such
Transfer Date minus the amount of Shared Principal Collections allocated to
Series 2009-VFC1 from other Series in Group One on that Transfer Date and
(B) the denominator of which is the Cumulative Principal Shortfall for all
Series minus available Shared Principal Collections for such Transfer Date for
all Series (in each case, whether or not included in Group One).

SECTION 4.16 Finance Charge Account, Principal Account and Distribution Account.

(a) Trustee shall establish and maintain with an Eligible Institution, which may
be Trustee, in the name of the Trust, on behalf of the Trust , as Series
Accounts for the benefit of the Investor Holders, three segregated trust
accounts with the corporate trust department of such Eligible Institution (the
“Finance Charge Account”, the “Principal Account” and the “Distribution
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Investor Holders. Trustee shall possess
all right, title and interest in all funds on deposit from time to time in the
Finance Charge Account, the Principal Account and the Distribution Account and
in all proceeds thereof. The Finance Charge Account, the Principal Account and
the Distribution Account shall be under the sole dominion and control of Trustee
for the benefit of the Investor Holders. If at any time the institution holding
the Finance Charge Account, the Principal Account and the Distribution Account
ceases to be an Eligible Institution, Transferor shall notify Trustee, and
Trustee upon being notified (or Servicer on its behalf) shall, within
10 Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, Principal Account and Distribution Account.
Trustee, at the direction of Servicer, shall make withdrawals from the Finance
Charge Account, the Principal Account and the Distribution Account from time to
time, in the amounts and for the purposes set forth in this Series Supplement
and the Agreement. Trustee at all times shall maintain accurate records
reflecting each transaction in the Finance Charge Account, the Principal Account
and the Distribution Account and that the funds held therein shall at all times
be held in trust for the benefit of the Investor Holders.

(b) Funds on deposit in the Finance Charge Account and the Principal Account
shall be invested at the specific written direction of Servicer by Trustee in
Eligible Investments. Funds on deposit in the Finance Charge Account and
Principal Account on any Transfer Date, after giving effect to any withdrawals
from the Principal Account on such Transfer Date, shall be invested in such
investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date. The Trustee shall maintain for the
benefit of the Investor Holders possession of the negotiable instruments or
securities, if any, evidencing such Eligible Investments. Gains from such
Eligible Investments shall be deposited into the Finance Charge Account and be
treated as Finance Charge Receivables for purposes of this Series Supplement. No
Eligible Investment shall be disposed of prior to its maturity unless prior to
the maturity of such Eligible Investment, a default occurs in the payment of
principal, interest or any

 

35



--------------------------------------------------------------------------------

other amount with respect to such Eligible Investment. On each Distribution
Date, all interest and other investment earnings (net of losses and investment
expenses) on funds on deposit in the Finance Charge Account and the Principal
Account shall be treated as Collections of Finance Charge Receivables allocable
to Series 2009-VFC1 with respect to the last day of the related Monthly Period.

SECTION 4.17 Cash Collateral Account. (a) Servicer shall establish and maintain
with an Eligible Institution, which, initially shall be the Trustee, in the name
of Trustee, as a Series Account on behalf of the Investor Holders, a segregated
trust account (the “Cash Collateral Account”) bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Investor Holders. In order to provide for the prompt payment to the Investor
Holders, to assure availability of the amounts maintained in the Cash Collateral
Account and as security for the performance by the Transferor of its obligations
hereunder, Transferor, on behalf of itself and its successors and assigns, and
solely for the purpose of providing for payment of distributions provided for in
Section 4.17(c), hereby grants a security interest in and pledges to the Trustee
and its successors and assigns, all right, title and interest in and to the Cash
Collateral Account and all proceeds of the foregoing, including all securities,
investments, general intangibles, financial assets and investment property from
time to time credited to and any security entitlement to the Cash Collateral
Account subject to the limitations set forth below (all of the foregoing,
subject to the limitations set forth in this section, the “Cash Collateral
Account Property”), to have and to hold all the aforesaid property, rights and
privileges unto Trustee, its successors and assigns, in trust for the uses and
purpose, and subject to the terms and provisions, set forth in this Section.
Trustee hereby acknowledges such transfer and accepts the trust hereunder and
shall hold and distribute the Cash Collateral Account Property in accordance
with the terms of this Section. Trustee shall possess all right, title and
interest in all funds on deposit from time to time in the Cash Collateral
Account and in all proceeds thereof. The Cash Collateral Account shall be under
the sole dominion and control of Trustee for the benefit of the Investor
Holders. If at any time an Eligible Institution holding the Cash Collateral
Account ceases to be an Eligible Institution, Transferor shall notify Trustee,
and Trustee upon being notified (or Servicer on its behalf) shall within 10
Business Days establish a new Cash Collateral Account meeting the conditions
specified above, and shall transfer any cash or any investments to such new Cash
Collateral Account. Trustee, at the direction of Servicer, shall make deposits
to and withdrawals from the Cash Collateral Account in the amounts and at the
times set forth in this Series Supplement. All withdrawals from the Cash
Collateral Account shall be made in the priority set forth below.

(b) Funds on deposit in the Cash Collateral Account from time to time shall be
invested and/or reinvested at the specific written direction of Servicer by
Trustee in Eligible Investments that will mature so that such funds will be
available for withdrawal on the following Transfer Date. No Eligible Investment
shall be disposed of prior to its maturity unless prior to the maturity of such
Eligible Investment, a default occurs in the payment of principal, interest or
any other amount with respect to such Eligible Investment. Trustee shall
maintain for the benefit of the Investor Holders possession of the negotiable
instruments or securities, if any, evidencing such Eligible Investments. On each
Transfer Date, all interest and earnings (net of losses and investment expenses)
accrued since the preceding Transfer Date on funds on deposit in the Cash
Collateral Account shall be treated as Collections of Finance Charge Receivables
allocated to the Invested Amount and shall be part of Available Funds for such
Transfer Date. For purposes of

 

36



--------------------------------------------------------------------------------

determining the availability of funds or the balances in the Cash Collateral
Account for any reason under this Series Supplement, all investment earnings on
such funds shall be deemed not to be available or on deposit.

(c) On the Closing Date, Transferor shall make an initial deposit of $73,333,334
into the Cash Collateral Account. On each Determination Date, Servicer shall
calculate the amount (the “Required Draw Amount”) by which the sum of the
amounts specified in clauses (i) through (xii) of Section 4.11(a) with respect
to the related Transfer Date exceeds the amount of Available Funds allocated
with respect to the related Monthly Period. In the event that for any Transfer
Date the Required Draw Amount is greater than zero, Servicer shall give written
notice to Trustee and the Investor Holders of such positive Required Draw Amount
on the related Determination Date. On the related Transfer Date, the Required
Draw Amount, if any, up to the Available Cash Collateral Amount, shall be
withdrawn from the Cash Collateral Account and distributed to fund any
deficiency pursuant to Section 4.11(a(i)) through (xii) (in the order of
priority set forth in Section 4.11(a)).

(d) If, after giving effect to all deposits to and withdrawals from the Cash
Collateral Account with respect to any Transfer Date, the amount on deposit in
the Cash Collateral Account exceeds the Required Cash Collateral Amount,
Trustee, acting in accordance with the instructions of Servicer, shall withdraw
an amount equal to such excess from the Cash Collateral Account, and (i) deposit
such amounts in the Spread Account, to the extent that the Spread Account Amount
is less than the Spread Account Cap and (ii) distribute such amounts remaining
after application pursuant to subsection 4.20(c) to the Transferor.

SECTION 4.18 Transferor’s or Servicer’s Failure to Make a Deposit or Payment. If
Servicer or Transferor fails to make, or give instructions to make, any payment
or deposit required to be made or given by Servicer or Transferor, respectively,
at the time specified in the Agreement (including applicable grace periods),
Trustee shall make such payment or deposit from the Finance Charge Account, the
Excess Funding Account, the Cash Collateral Account, the Principal Account or
the Distribution Account without instruction from Servicer or Transferor.
Trustee shall be required to make any such payment, deposit or withdrawal
hereunder only to the extent that Trustee has sufficient information to allow it
to determine the amount thereof. The Trustee shall have no liability for failing
to make a payment in the event it reasonably believes it has insufficient
information to allow it to determine the amount thereof. Servicer shall, upon
request of Trustee, promptly provide Trustee with all information necessary to
allow Trustee to make such payment, deposit or withdrawal. Such funds or the
proceeds of such withdrawal shall be applied by Trustee in the manner in which
such payment or deposit should have been made by Transferor or Servicer, as the
case may be.

SECTION 4.19 Interchange. On or prior to each Determination Date, Transferor
shall cause RPA Seller to notify Servicer of the Account Interchange Amount (as
defined in the Receivable Purchase Agreement). The portion of the Account
Interchange Amount to be allocated to the Investor Holders for each Monthly
Period (the “Investor Interchange Amount”) shall be equal to the product of:

(a) the Account Interchange Amount (as defined in the Receivable Purchase
Agreement); and

 

37



--------------------------------------------------------------------------------

(b) the Floating Allocation Percentage for such Monthly Period (or, if a Reset
Date occurs during such Monthly Period, the average Floating Allocation
Percentage for such Monthly Period determined as the quotient of the summation
of the Floating Allocation Percentages for all days during such Monthly Period,
divided by the number of days in such Monthly Period).

On each Transfer Date, Transferor shall pay to Servicer, and, unless the Target
Amount shall have been met pursuant to Section 4.7(d), Servicer shall deposit
into the Finance Charge Account, in immediately available funds, an amount equal
to the Investor Interchange Amount to be included as Collections of Finance
Charge Receivables allocable to the Investor Holders with respect to the related
Monthly Period.

SECTION 4.20 Spread Account. (a) Not later than the Closing Date, the Servicer
shall establish and maintain with an Eligible Institution, which shall initially
be the Trustee, in the name of the Trustee, on behalf of the Trust (the “Spread
Account”) bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Class B Holders and the Transferor. In
the event that at any time the financial institution holding the Spread Account
shall fail to be an Eligible Institution, the Servicer may direct the Spread
Account to be moved to an Eligible Institution and all funds on deposit in the
Spread Account be transferred to such new Spread Account at such Eligible
Institution, whereupon such new Spread Account shall constitute the Spread
Account hereunder. Except as otherwise provided in this Agreement, the Class B
Holders shall possess all right, title and interest in all funds on deposit from
time to time in the Spread Account and in all proceeds thereof. Except as
otherwise provided in this Agreement, the Spread Account shall be under the sole
dominion and control of the Trustee, on behalf of the Class B Holders and the
Transferor. On or prior to the Closing Date, the Transferor shall deposit into
the Spread Account an amount equal to the Initial Spread Account Deposit Amount.
On or prior to each Incremental Funding, the Transferor shall deposit into the
Spread Account an amount equal to the excess, if any, of the Spread Account Cap
(after giving effect to the Incremental Funding to take place on such date) and
the Spread Account Amount on such date.

(b) Funds on deposit in the Spread Account shall be invested at the specific
written direction of the Servicer in Eligible Investments; provided, however,
that for purposes of the investment of funds on deposit in the Spread Account,
references in the definition of “Eligible Investments” to “highest investment
category” shall be modified to require a rating of not lower than “A-2” in the
case of Standard & Poor’s, “P-2” in the case of Moody’s or the equivalent rating
in the case of any other rating agency. Funds on deposit in the Spread Account
on any Transfer Date, after giving effect to any withdrawals from and deposits
to the Spread Account on such Transfer Date, shall be invested in such
investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date. The holder of the Spread Account
shall maintain for the benefit of the Class B Holders and the Transferor
possession of the negotiable instruments or securities, if any, evidencing the
investment of funds in the Spread Account in Eligible Investments. On each
Transfer Date (but subject to Section 4.20(c)), the Investment Earnings, if any,
accrued since the preceding Transfer Date on funds on deposit in the Spread
Account shall be paid to the Transferor by the holder of the Spread Account and
for purposes of determining the availability of funds or the balance in the
Spread Account for any

 

38



--------------------------------------------------------------------------------

reason under this Agreement, all Investment Earnings shall be determined not to
be available or on deposit.

(c) If, on any Transfer Date, the aggregate amount available for distribution
pursuant to Section 4.11(a) and 4.17 is less than the Class B Required Amount,
the Servicer shall direct the holder of the Spread Account to withdraw the
amount of such deficiency, up to the Spread Account Amount and, if the Spread
Account Amount is less than such deficiency, Investment Earnings credited to the
Spread Account, from the Spread Account and distribute such amount to the Class
B Holders. If on any Transfer Date, after giving effect to all withdrawals from,
and deposits to, the Spread Account, the amount on deposit in the Spread Account
(excluding Investment Earnings) would exceed the Spread Account Cap then in
effect, the Servicer shall direct the holder of the Spread Account to release
such excess to the Transferor. On the date on which all amounts payable to the
Class B Holders pursuant to the Class B Certificate Purchase Agent have been
paid in full, the Servicer shall direct the holder of the Spread Account to
withdraw all amounts then remaining in the Spread Account (including Investment
Earnings) and pay such amounts to the Transferor.

SECTION 9. Article V of the Agreement. Article V of the Agreement shall read in
its entirety as follows and shall be applicable only to the Investor Holders:

ARTICLE V DISTRIBUTIONS AND REPORTS TO INVESTOR HOLDERS

SECTION 5.1 Distributions. On each Distribution Date, Refinancing Date and
Optional Amortization Date Trustee shall distribute (in accordance with the
certificate delivered on or before the related Transfer Date by Servicer to
Trustee pursuant to Section 3.4), to each Investor Holder of record on the
immediately preceding Record Date (other than as provided in Section 2.5 or
Section 12.2 respecting a final distribution) such Investor Holder’s portion
(determined in accordance with Article IV and Section 4(b) of this Series
Supplement) of amounts on deposit in the Distribution Account. Distributions of
Investor Monthly Interest, Class A Non-Use Fee and Class A Additional Amounts
shall be made to each applicable Investor Holder in an amount equal to the
amount payable to each or, if less, the aggregate amount allocated for such
payment pursuant to Sections 4.11(a). Except as permitted by Section 4(b), all
distributions with respect to principal shall be made on a pro rata basis. All
such payments shall be made by wire transfer of immediately available funds,
provided that the Paying Agent, not less than five Business Days prior to the
Record Date relating to the first distribution to such Investor Holder, has been
furnished with appropriate wiring instructions in writing.

SECTION 5.2 Reports.

(a) Monthly Series 2009-VFC1 Servicer’s Certificate. On or before each
Distribution Date, Trustee shall forward to each Investor Holder a statement
substantially in the form of Exhibit C prepared by Servicer, delivered to
Trustee.

(b) Annual Holders’ Tax Statement. On or before January 31 of each calendar
year, beginning with calendar year 2010, Trustee shall distribute to each Person
who at any time during the preceding calendar year was an Investor Holder, a
statement prepared by Servicer setting out the amount of interest and principal
distributed to such Investor Holder with respect

 

39



--------------------------------------------------------------------------------

to its Certificates, during such preceding calendar year or the applicable
portion thereof during which such Person was an Investor Holder together with
such other customary information (consistent with the treatment of the Class A
Certificates as debt) as Servicer deems necessary or desirable to enable the
Investor Holders to prepare their tax returns. Such obligations of Trustee shall
be deemed to have been satisfied to the extent that substantially comparable
information shall be provided by Trustee pursuant to any requirements of the
Internal Revenue Code.

SECTION 10. Early Amortization Events. If any one of the following events shall
occur with respect to the Investor Certificates:

(a) failure on the part of Transferor (i) to make any payment or deposit
required by the terms of (A) the Agreement, (B) this Series Supplement or
(C) the Certificate Purchase Agreements, on or before the date occurring five
days after the date such payment or deposit is required to be made herein or
therein or (ii) duly to observe or perform in any material respect any covenants
or agreements of Transferor set forth in the Agreement, this Series Supplement
or the Certificate Purchase Agreements, which failure (in the case of this
clause (ii)) has a material adverse effect on the Investor Holders (which
determination shall be made without reference to whether any funds are available
under the Cash Collateral Amount) and which continues unremedied for a period of
30 days after the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to Transferor by Trustee, or to
Transferor and Trustee by the Majority Series Holders, and continues to affect
materially and adversely the interests of the Investor Holders (which
determination shall be made without reference to whether any funds are available
under the Cash Collateral Amount) for such period;

(b) any representation or warranty made by Transferor in the Agreement or this
Series Supplement, or any information contained in an Account Schedule required
to be delivered by Transferor pursuant to Section 2.1 or 2.6, (i) shall prove to
have been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of 30 days after
the date on which written notice of such failure, requiring the same to be
remedied, shall have been given to Transferor by Trustee, or to Transferor and
Trustee by the Majority Series Holders, and (ii) as a result of which the
interests of the Investor Holders are materially and adversely affected (which
determination shall be made without reference to whether any funds are available
under the Cash Collateral Account) and continue to be materially and adversely
affected for such period; provided that an Early Amortization Event pursuant to
this Section 10(b) shall not be deemed to have occurred hereunder if Transferor
has accepted reassignment of the related Receivable, or all of such Receivables,
if applicable, during such period in accordance with the provisions of the
Agreement;

(c) the average of the Excess Spread Percentages for any three consecutive
Monthly Periods is less than zero;

(d) Transferor shall fail to convey Receivables arising under Additional
Accounts, or Participations, to the Trust, as required by Section 2.8(b);
provided that such failure shall not give rise to an Early Amortization Event
if, prior to the date on which such conveyance was required to be completed,
Transferor causes a reduction in the Invested Amount to occur, so that, after
giving effect to that reduction (i) the Transferor Amount is not less than the
Minimum

 

40



--------------------------------------------------------------------------------

Transferor Amount and (ii) the sum of the aggregate amount of Principal
Receivables plus amounts on deposit in the Excess Funding Account is not less
than the Required Principal Balance;

(e) any Servicer Default shall occur;

(f) the Invested Amount shall not be paid in full on the Scheduled Final Payment
Date;

(g) [Reserved];

(h) a Conduit Downgrade Event shall occur;

(i) [Reserved];

(j) the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974
with regard to any of the assets of WFN, which lien shall secure a liability in
excess of $10,000,000 and shall not have been released within 40 days;

(k) [Reserved]; or

(l) a Change in Control has occurred;

then, (x) in the case of any event described in Sections 10(a), (b), (e), (h),
(i), (j), (k) or (l) of this Series Supplement, after the applicable grace
period set forth in such Sections, either Trustee or the Investor Holders by
notice then given in writing to Transferor and Servicer (and to Trustee if given
by the Investor Holders) may declare that an early amortization event (an “Early
Amortization Event”) has occurred as of the date of such notice, and (y) in the
case of any event described in Section 10(c), (d), (f) or (g) of this Series
Supplement, an Early Amortization Event shall occur without any notice or other
action on the part of Trustee or the Investor Holders immediately upon the
occurrence of such event, unless such event shall be waived by the Investor
Holders.

SECTION 11. Series 2009-VFC1 Termination. The right of the Investor Holders to
receive payments from the Trust will terminate on the first Business Day
following the Series 2009-VFC1 Termination Date.

SECTION 12. Periodic Finance Charges and Other Fees. Transferor hereby agrees
that, except as otherwise required by any Requirement of Law, or as is deemed by
Transferor to be necessary in order for Transferor to maintain its credit card
business, based upon a good faith assessment by Transferor, in its sole
discretion, of the nature of the competition in the credit card business, it
shall not at any time reduce the Periodic Finance Charges assessed on any
Receivable or other fees on any Account if, as a result of such reduction,
Transferor’s reasonable expectation of the Portfolio Yield as of such date would
be less than the then Base Rate.

 

41



--------------------------------------------------------------------------------

SECTION 13. Limitations on Addition of Approved Portfolios. Subject to
Section 2.8, Transferor may designate additional Approved Portfolios if on or
prior to the Addition Date related to any Account in such Approved Portfolio,
(a) such designation shall be consented to in writing by each Investor Holder
and (b) Transferor shall have provided the Investor Holders with an Officer’s
Certificate certifying that the designation of such Approved Portfolios, as of
the related Addition Date (and after giving effect to such designation) is not
reasonably expected to cause an Early Amortization Event.

SECTION 14. Counterparts. This Series Supplement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

SECTION 15. Governing Law. THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 16. Additional Reports and Notices. On each Determination Date, Servicer
shall provide copies of each Monthly Report to the Investor Holders. In
addition, upon request by any Investor Holder, Servicer shall make Daily Reports
available at the office of Servicer for inspection by such Investor Holder on
the days specified in Section 3.4(a). Promptly following its receipt, Trustee
shall provide copies to each Class A Holder of each notice Trustee receives from
the Class M Holders, the Class B Holders or the Servicer (excluding Monthly
Reports and Daily Reports). Items required to be delivered to Class A Holders
pursuant to this Section 16 shall be delivered to the address of such Class A
Holder specified for notices in the Class A Certificate Purchase Agreement.

SECTION 17. Additional Provisions. Notwithstanding anything to the contrary in
the Agreement, until the Series 2009-VFC1 Termination Date:

(a) Trustee shall not agree to any extension of the 60 day periods referred to
in Section 2.5, 2.6 or 3.3;

(b) Servicer shall, in connection with each designation of Removed Accounts
pursuant to Section 2.9(b), prepare and provide Trustee prior to the transfer of
such Removed Accounts, and Trustee shall forward to each Investor Holder, a
statement substantially in the form of Exhibit C for each of the three Monthly
Periods preceding such designation as if the Receivables in such Removed
Accounts never existed.

(c) Without the consent of each Investor Holder (which consent shall not be
unreasonably withheld or delayed), Transferor shall not (i) engage in any
transaction described in Section 6.3(d) or 7.2, (ii) designate additional or
substitute Transferors or Credit Card Originators as permitted by Section 2.11
or 2.12, (iii) increase the percentage of Principal Receivables referred to in
the proviso to clause (f) of the definition of “Eligible Account”, (iv) purchase
any Investor Certificate (as defined in the Agreement) unless such Investor
Certificate is promptly retired, in accordance with the applicable Supplement,
(v) amend any Transaction Document in a manner that adversely affects the
Investor Holders, (vi) amend the Agreement to permit the addition of receivables
arising in VISA, MasterCard or any other type of open end revolving credit card
account other than those an Approved Portfolio as of the date hereof and
(vii) amend this Series Supplement.

 

42



--------------------------------------------------------------------------------

(d) [Reserved].

(e) Notwithstanding the provisions of Section 3.9(a), the deposits into the
Excess Funding Account required by the penultimate sentence of the first
grammatical paragraph of that Section shall be made not later than the Business
Day following the day on which the Transferor Amount falls below the Specified
Transferor Amount. Amounts deposited in the Excess Funding Account pursuant to
this Section 17(e) shall be deemed for all purposes of the Agreement to have
been deposited pursuant to such penultimate sentence.

(f) Upon the occurrence of a Merchant Bankruptcy (other than with respect to
Service Merchandise), WFN shall cause such Merchant to either segregate or stop
In-Store Payments until such time as the Credit Card Processing Agreement of
such Merchant is assumed by the trustee, debtor-in-possession, receiver,
custodian or other similar official in the insolvency proceeding of that
Merchant.

(g) Notwithstanding Section 4.4, during any Amortization Period for any Series,
Transferor may not apply Shared Principal Collections as principal with respect
to any Variable Interest (including Series 2009-VFC1), unless such application
of principal is made on any Transfer Date or related Distribution Date in
connection with the application of Shared Principal Collections pursuant to
Section 4.15 (and for purposes of such application pursuant to Section 4.15, the
Principal Shortfall for any Variable Interest shall not include amounts required
for any optional amortization amount).

(h) The Additional Minimum Transferor Amount is hereby specified as an
additional amount to be considered part of the Minimum Transferor Amount
pursuant to clause (b) of the definition of Minimum Transferor Amount.

(i) The Transferor shall deposit into the Collection Account all amounts
received from WFN on account of merchant fees and discounts relating to the
Accounts on the date received from WFN. Such amount shall be treated as
Collections of Finance Charge Receivables and allocated in accordance with
Article IV.

SECTION 18. Amendments to the Agreement. Section 6.3(b)(iv) of the Agreement
shall read in its entirety as follows “(iv) the Rating Agency Condition shall
have been satisfied with respect to such issuance;”.

SECTION 19. No Petition. Servicer, Transferor (with respect to the Trust only)
and Trustee, by entering into this Series Supplement, and each Holder, by
accepting a Series 2009-VFC1 Certificate, hereby covenant and agree that they
will not at any time institute against the Trust, or join in any institution
against the Trust or the Transferor of, any bankruptcy proceedings under any
United States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Investor Holders, the Agreement or this Series
Supplement.

 

43



--------------------------------------------------------------------------------

SECTION 20. GAAP Sale. The parties hereto intend the transfers of Receivables
under the Agreement to be treated as a sale, and not a secured borrowing, for
accounting purposes.

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Transferor, Servicer and Trustee have caused this Series
Supplement to be duly executed by their respective officers as of the day and
year first above written.

 

WFN CREDIT COMPANY, LLC, as Transferor By:   /s/ Daniel T. Groomes   Name:
Daniel T. Groomes   Title: President WORLD FINANCIAL NETWORK NATIONAL BANK, as
Servicer By:   /s/ Ronald C. Reed   Name: Ronald C. Reed   Title: Assistant
Treasurer UNION BANK, N.A., not in its individual capacity, but solely as
Trustee By:   /s/ Eva Aryeetey   Name: Eva Aryeetey   Title: Vice President

 

  S-1    Series 2009-VFC1 Supplement